


Exhibit 10.21
OFFICE LEASE
THIS OFFICE LEASE ("Lease"), made this 17 day of November, 2015, by and between
HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership
(“Landlord”), and SURGERY PARTNERS, INC., a Delaware corporation (“Tenant”),
provides as follows:
1.
BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and provisions
apply to this Lease:

a.Premises.    Total Rentable Square Feet:    56,141
Suite 400:    28,733
Suite 500:    27,408


Suites:        400 and 500
Building:        Seven Springs II
Office Park:     Seven Springs
Street Address:    310 Seven Springs Way
City/County:    Brentwood/Davidson
State/Zip Code:    Tennessee 37027


b.Term.    Number of Months:            126
Commencement Date:    July 1, 2017
Rent Commencement Date:    January 1, 2018
Expiration Date:        December 31, 2027


c.Lease Year. The term “Lease Year” shall have the following meaning: the first
Lease Year shall commence as of the Commencement Date and shall end on the last
day of the 12th full month thereafter. If the Commencement Date is not the first
day of a calendar month, the first Lease Year shall include the partial month in
which the Commencement Date occurs and the 12 full months immediately following
the partial month. Each successive Lease Year shall be the 12-month period
commencing on the day immediately following the last day of the prior Lease
Year.


d.Permitted Use. General office use in connection with Tenant’s healthcare
services operations.


e.Occupancy Limitation.    No more than 4.5 employees/personnel per 1,000
rentable square feet of the Premises (exclusive of Tenant’s clients, visitors
and guests).


f.Base Rent. The minimum base rent (“Base Rent”) for the Term is $20,285,427.48,
payable in monthly installments on the 1st day of each month in accordance with
the following Base Rent Schedule:
PERIOD
RATE
MONTHLY RENT
ANNUAL RENT
07/01/17 - 12/31/17
$0.00*
$0.00
$0.00
01/01/18 - 12/31/18
$33.00
$154,387.75
$1,852,653.00
01/01/19 - 12/31/19
$33.66
$157,475.51
$1,889,706.12
01/01/20 - 12/31/20
$34.33
$160,610.04
$1,927,320.48
01/01/21 - 12/31/21
$35.02
$163,838.15
$1,966,057.80
01/01/22 - 12/31/22
$35.72
$167,113.04
$2,005,356.48
01/01/23 - 12/31/23
$36.43
$170,434.72
$2,045,216.64
01/01/24 - 12/31/24
$37.16
$173,849.96
$2,086,199.52
01/01/25 - 12/31/25
$37.91
$177,358.78
$2,128,305.36
01/01/26 - 12/31/26
$38.66
$180,867.59
$2,170,411.08
01/01/27 - 12/31/27
$39.44
$184,516.75
$2,214,201.00
CUMULATIVE BASE RENT: $20,285,427.48

*Landlord is agreeing to waive minimum Base Rent for the first six months of the
Term; and the Base Rent for such period otherwise would have been $154,387.75
per month. Accordingly, Landlord has agreed to conditionally waive receipt of
$926,326.50 (the “Conditionally Waived Rent”) subject to Tenant’s compliance
with all terms and provisions of this Lease. In the event of any default by
Tenant under this Lease during the initial Term that is not cured within any
relevant grace or cure period, all of the Conditionally Waived Rent, or so much
of it as would have by then accrued but for such conditional waiver, may then,
at Landlord’s option exercised by written notice to Tenant, become immediately
due and payable; and Base Rent shall prospectively accrue as if there had been
no agreement as to the Conditionally Waived Rent. Upon expiration of the initial
Term of this Lease, without any such uncured default and acceleration, the
Conditionally Waived Rent shall be permanently forgiven.




--------------------------------------------------------------------------------






g.Rent Payment Address.     HIGHWOODS REALTY LIMITED PARTNERSHIP
P. O. Box 409355
Atlanta, GA 30384
Tax ID #: 56-1869557
h.Security Deposit.        [None]


i.Business Hours.        8:00 A.M. to 6:00 P.M. Monday through Friday (excluding
National and State Holidays) and 8:00 A.M. to Noon on Saturdays.


j.After Hours HVAC Rate.    $50.00 per hour, per zone, with a minimum of two
hours per occurrence.


k.Parking.             Not to exceed 4.5 spaces per 1,000 rentable square feet.
As part of this parking allocation, Tenant shall have the use of 15 reserved
parking spaces located on the first floor/grade level of the Building's parking
structure, with the exact location on such floor/level to be determined by
Landlord. The remaining spaces will be available on an unreserved and
nonexclusive basis.


l.Notice Addresses.
LANDLORD:    HIGHWOODS REALTY LIMITED PARTNERSHIP
c/o Highwoods Properties, Inc.
3322 West End Ave., Suite 600
Nashville, Tennessee 37203
Phone: 615/320-5566
Facsimile #: 615/320-5607
with a copy to:    HIGHWOODS REALTY LIMITED PARTNERSHIP
c/o Highwoods Properties, Inc.
3100 Smoketree Court, Suite 600
Raleigh, North Carolina 27604
Attn: Manager, Lease Administration and Legal Department
Facsimile #: 919/876-2448
TENANT:     Pre-Commencement Date:
SURGERY PARTNERS, INC.
40 Burton Hills Boulevard, Suite 500
Nashville, Tennessee 37215
Attn: General Counsel
Phone: ________
Facsimile#: ________
Post-Commencement Date:
SURGERY PARTNERS, INC.
310 Seven Springs Way, Suite 500
Brentwood, Tennessee 37027
Attn: General Counsel
Phone: ________
Facsimile#: ________
m.Broker    Cushman & Wakefield ("C&W"), with Eakin Partners, LLC ("Eakin") as
its co-broker. Landlord will pay a commission in connection with this Lease to
C&W pursuant to a separate agreement with C&W, and C&W will be responsible for
paying Eakin any portion of the commission that may be due to Eakin pursuant to
their separate agreement.


n.Tenant’s Authorized Representative: Brian Blankenship


2.LEASED PREMISES.
a.Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto, in the Building identified in Section 1a, which is to be
constructed by Landlord.


b.Common Areas. Tenant shall have non-exclusive access to those portions of the
Building not set aside for leasing to tenants or reserved for Landlord’s
exclusive use, including, but not limited to, entrances, hallways, lobbies,
elevators, restrooms, walkways, parking areas, drives, and structures, and
plazas, if any (“Common Areas”). Landlord has the exclusive right to (i)
designate the Common Areas, (ii) change the designation of any Common Area and
otherwise modify the Common Areas, and (iii) permit special use of the Common
Areas, including temporary exclusive use for special occasions, so long as
Tenant’s use of and access to the Premises




--------------------------------------------------------------------------------






is not materially adversely affected thereby. Tenant shall not interfere with
the rights of others to use the Common Areas. All use of the Common Areas shall
be subject to any rules and regulations reasonably promulgated by Landlord.


3.TERM.
a.Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in Section
1b. The Commencement Date and Expiration Date shall be adjusted as follows:


i.Landlord shall deliver possession of the Premises to Tenant on or about March
1, 2017 for the purpose of allowing Tenant to commence construction of the
Tenant Improvements pursuant to the Work Letter attached hereto as Exhibit A-1.
If the Tenant Improvements are substantially completed prior to the Commencement
Date set forth in Section 1b and Tenant commences its business operations in the
Premises prior to such Commencement Date, then the Commencement Date shall be
amended to be the date Tenant commences its business operations (the “Operation
Date”). All Rent (as hereafter defined) and other obligations under this Lease
shall begin on the Operation Date, but the Expiration Date shall remain the
same; provided, however, that if the Rent Commencement Date set forth in Section
1b is different than the Commencement Date, then the Rent Commencement Date
shall be adjusted so as to maintain the same amount of time between the Rent
Commencement Date and the Operation Date, and Tenant’s obligation to pay Rent
shall begin on the adjusted Rent Commencement Date.


ii.If Landlord, for any reason, cannot deliver possession of the Premises to
Tenant by March 1, 2017, and the substantial completion of the Tenant
Improvements is delayed beyond the Commencement Date set forth in Section 1b
directly as a result, then the Commencement Date, Expiration Date, and all other
dates that may be affected by their change, shall be adjusted to account for
Landlord's delay in the delivery of possession of the Premises to Tenant. Any
such delay shall not relieve Tenant of its obligations under this Lease, and
neither Landlord nor Landlord's agents shall be liable to Tenant for any loss or
damage resulting from the delay in delivery of possession. Notwithstanding the
foregoing, in the event Landlord is unable to deliver possession of the Premises
on or before July 1, 2017 (the “Outside Delivery Date”), then Tenant thereafter
may terminate this Lease by giving notice to Landlord; provided, however, Tenant
will be deemed to have waived its right to terminate the Lease pursuant to this
provision if Landlord delivers possession of the Premises to Tenant prior to
Tenant’s delivery of its termination notice to Landlord. Notwithstanding the
foregoing, the Outside Delivery Date will be extended on a day-for-day basis due
to any delays resulting from force majeure or delays caused by Tenant.


iii.At Landlord’s election, the Commencement Date and Expiration Date may be set
forth in a Commencement Agreement similar to Exhibit C, attached hereto, to be
prepared by Landlord and promptly executed by the parties. If the Expiration
Date does not occur on the last day of a calendar month, then Landlord, at its
option, may extend the Term by the number of days necessary to cause the
Expiration Date to occur on the last day of the last calendar month of the Term.
Tenant shall pay Base Rent and Additional Rent for such additional days at the
same rate payable for the portion of the last calendar month immediately
preceding such extension.


b.Delivery of Possession. Unless otherwise specified in the Work Letter attached
hereto as Exhibit A-1, “delivery of possession” of the Premises shall mean the
earlier of: (i) the date Landlord has the Premises ready for occupancy by
Tenant; or (ii) the date Landlord could have had the Premises ready had there
been no delays attributable to Tenant.


c.Right to Occupy. Prior to occupancy of the Premises, Tenant’s Authorized
Representative shall execute an Acceptance of Premises similar to Exhibit D
attached hereto, to be prepared by Landlord and executed by the parties. Tenant
shall not occupy the Premises until Tenant has complied with all of the
following requirements to the extent applicable under the terms of this Lease:
(i) delivery of all certificates of insurance; (ii) payment of any required
Security Deposit; (iii) execution and delivery of any required Guaranty of
Lease; and (iv) if Tenant is an entity, receipt of resolutions depicting the
authority of the party/individual signing on behalf of Tenant and a good
standing certificate from the State where it was organized and a certificate of
authority to do business in the State in which the Premises is located. Tenant’s
failure to comply with these (or any other conditions precedent to occupancy
under the terms of this Lease) shall not delay the Commencement Date.


4.USE.
a.Permitted Use. The Premises may be used only for the Permitted Use as defined
in Section 1d and in accordance with the Occupancy Limitation as set forth in
Section 1e. Tenant shall not use the Premises:


i.In violation of any restrictive covenants which apply to the Premises;


ii.In any manner that constitutes a nuisance or trespass or disturb other
tenants in the Building or Office Park, as applicable;


iii.In any manner which increases any insurance premiums, or makes such
insurance unavailable to Landlord on the Building; provided that, in the event
of an increase in Landlord's insurance premiums which results from Tenant's use
of the Premises, Landlord may elect to permit the use and charge Tenant for the
increase in premiums, and Tenant’s failure to pay Landlord the amount of such
increase within 10 days after receipt of Landlord’s written demand shall be an
event of default;


iv.In any manner that creates unusual demands for electricity, heating or air
conditioning; or




--------------------------------------------------------------------------------






v.For any purpose except the Permitted Use, unless consented to by Landlord in
writing.


b.Prohibited Equipment in Premises. Tenant shall not use or install any
equipment in the Premises that runs continuously (for example, computer server
room equipment) or places unusual demands on the electrical, heating or air
conditioning systems (“High Demand Equipment”) without Landlord’s prior written
consent which shall not be unreasonably withheld. High Demand Equipment shall
include, without limitation, any supplemental HVAC units but shall exclude any
standard HVAC equipment. No such consent will be given if Landlord determines,
in its opinion, that such High Demand Equipment may not be safely used in the
Premises or that electrical service is not adequate to support the High Demand
Equipment. Landlord’s consent may be conditioned, without limitation, upon
separate metering of the High Demand Equipment and Tenant’s payment of all
engineering, equipment, installation, maintenance, removal and restoration costs
and utility charges associated with the High Demand Equipment and the separate
meter, as well as administrative costs as provided below. If High Demand
Equipment used in the Premises by Tenant affects the temperature otherwise
maintained by the heating and air conditioning system, Landlord shall have the
right to install supplemental air conditioning units in the Premises and/or
require Tenant to use any existing supplemental units serving the Premises. If
supplemental units are required by Landlord pursuant to the foregoing sentence,
or if Tenant requests the installation and/or use of any supplemental units,
then the costs of engineering, installing, operating, maintaining and repairing
the units shall be paid by Tenant. All costs and expenses relating to High
Demand Equipment and Landlord’s administrative costs (such as reading meters and
calculating invoices) shall be Additional Rent, payable by Tenant in accordance
with Section 7b.


5.RENT.
a.Payment Obligations. Beginning on the Rent Commencement Date, Tenant shall pay
Base Rent and Additional Rent (collectively, “Rent”) on or before the first day
of each calendar month during the Term, as follows:


i.Rent payments shall be sent to the Rent Payment Address set forth in Section
1g.


ii.Rent shall be paid without previous demand or notice and without set off or
deduction. Tenant's obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord's obligations under this Lease.
Any payment by Tenant or acceptance by Landlord of a lesser amount than shall be
due from Tenant to Landlord shall be treated as a payment on account. The
acceptance by Landlord of a check or other draft for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full shall be given no effect, and
Landlord may accept such check or draft without prejudice to any other rights or
remedies which Landlord may have against Tenant.


iii.If the Rent Commencement Date is a day other than the first day of a
calendar month, then Rent for such month shall be (i) prorated for the period
between the Rent Commencement Date and the last day of the month in which the
Rent Commencement Date falls, and (ii) due and payable on the Rent Commencement
Date.


iv.If Rent is not received within five (5) business days of the due date,
Landlord shall be entitled to an overdue payment fee in the amount of 5% of all
Rent due.


v.If Landlord presents Tenant's check to any bank and Tenant has insufficient
funds to pay for such check, then Landlord shall be entitled to the maximum
lawful bad check fee or 5% of the amount of such check, whichever amount is
less.


b.Base Rent. Tenant shall pay Base Rent as set forth in Section 1f.


c.Additional Rent. In addition to Base Rent, Tenant shall pay as rent all sums
and charges due and payable by Tenant under this Lease (“Additional Rent”),
including, but not limited to, Tenant's Proportionate Share of the increase in
Operating Expenses as set forth in the Addendum to the Lease.


6.SECURITY DEPOSIT. [Intentionally deleted.]


7.SERVICES BY LANDLORD.
a.Base Services. Landlord shall cause to be furnished to the Building, or as
applicable, the Premises, in common with other tenants the following services:
i.Water (if available from city mains) for drinking, lavatory and toilet
purposes.


ii.Electricity (if available from the utility supplier) for the building
standard fluorescent lighting and for the operation of general office machines.


iii.Building standard fluorescent lighting composed of 2' x 4' fixtures; Tenant
shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the Building Standard fluorescent
light, and any dimmers or lighting controls other than controls for the building
standard fluorescent lighting.


iv.Heating and air conditioning for the reasonably comfortable use and occupancy
of the Premises during Business Hours as set forth in Section 1i.






--------------------------------------------------------------------------------




v.After Business Hours, weekend and holiday heating and air conditioning at the
After Hours HVAC rate set forth in Section 1j, with such charges subject to
commercially reasonable annual increases as determined by Landlord.


vi.Janitorial services five days a week (excluding National and State holidays)
after Business Hours.


vii.A reasonable pro-rata share of the unreserved, nonexclusive parking spaces
of the Building, not to exceed the Parking specified in Section 1k, for use by
Tenant's employees and visitors in common with the other tenants and their
employees and visitors.
Notwithstanding the foregoing or any provision herein to the contrary, Tenant
shall be solely responsible for all costs associated with the engineering,
metering, installation, operation, maintenance, repair and replacement of any
supplemental HVAC units used by Tenant (whether existing or installed by or on
behalf of Tenant or by Landlord pursuant to Section 4.b above), including,
without limitation, all electrical costs associated with the supplemental units,
which shall be separately metered and due and payable by Tenant within 10 days
after receipt of Landlord’s invoice. Notwithstanding the foregoing, any
supplemental units that are two tons or less shall not be separately metered;
instead, Tenant shall reimburse Landlord on a monthly basis for the costs and
expenses associated with electrical service for each of these units (the “HVAC
Reimbursement”). The monthly HVAC Reimbursement shall be Additional Rent and
shall be due and payable at the same time and in the same manner as monthly Base
Rent. The amount of the monthly HVAC Reimbursement for each unit shall be
determined according to the following formula:
(# tons of the supplemental unit) x (1.5 kW/ton) x (500 hours) x (Average
Rate/kWh) = monthly HVAC Reimbursement per unit
The Average Rate/kWh is a fraction, the numerator of which is the average cost
of electricity billed to Landlord by the applicable utility provider during the
applicable billing cycle, and the denominator of which is the total kWh consumed
at the Building during that same billing cycle. Landlord shall have the right to
adjust the monthly HVAC Reimbursement annually based on the Average Rate/kWh for
the preceding 12-month period, and Landlord shall notify Tenant in writing of
the adjustment. With respect to determining the Average Rate/kWh for any newly
constructed buildings, the Average Rate/kWh for the first 12 months following
the completion of the new building shall be the average of the Average Rate/kWh
for all of the buildings owned by Landlord or its affiliates in the greater
Nashville, Tennessee area for the billing cycle immediately preceding the
completion of the new building; thereafter, the Average Rate/kWh for the new
building shall be determined and adjusted as set forth above.
b.Landlord’s Maintenance. Landlord shall at its cost make all repairs and
replacements to the Building (including Building fixtures and equipment), Common
Areas and Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Article 8. Landlord shall not be
obligated to repair or maintain Non-Standard Improvements (as defined in this
Lease). Landlord’s maintenance shall include but not be limited to the roof and
all roof components, foundation, exterior walls, interior structural walls, all
structural components, and all Building systems, such as mechanical, electrical,
HVAC, and plumbing. Repairs or replacements shall be made within a reasonable
time (depending on the nature of the repair or replacement needed) after
receiving notice from Tenant or Landlord having actual knowledge of the need for
a repair or replacement.


c.No Abatement. There shall be no abatement or reduction of Rent by reason of
any of the foregoing services not being continuously provided to Tenant, except
if any of the foregoing services is interrupted due to the gross negligence or
willful misconduct of Landlord or its employees, its agents or contractors such
that Tenant cannot reasonably conduct its Permitted Use is the Premises from the
standpoint of prudent business management, and the interruption continues for a
period of at least five consecutive business days following Landlord's receipt
of notice from Tenant, then Rent shall abate during the period beginning on the
sixth consecutive business day of the interruption and ending on the date the
service is restored; provided, however, that if only a portion of the Premises
is rendered unusable for Tenant's Permitted Use as a result of the interruption
and Tenant is unable to conduct its Permitted Use. Landlord shall have the right
to shut down the Building systems (including electricity and HVAC systems) for
required maintenance and safety inspections, and in cases of emergency.


8.TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES.
a.Acceptance of Premises. Except as expressly provided otherwise in this Lease,
Tenant’s occupancy of the Premises is Tenant’s representation to Landlord that
(i) Tenant has examined and inspected the Premises, (ii) finds the Premises to
be as represented by Landlord and satisfactory for Tenant's intended use, and
(iii) constitutes Tenant's acceptance of the Premises "as is". Landlord makes no
representation or warranty as to the condition of the Premises except as
specifically set forth elsewhere in this Lease.


b.Move-In Obligations. Tenant shall schedule its move-in with the Landlord’s
Property Manager. Unless otherwise approved by Landlord’s Property Manager,
move-in shall not take place during Business Hours. Prior to the move-in, Tenant
must provide the name, address and contact information for Tenant’s moving
company, and the moving company must comply with Landlord’s requirements,
including insurance. During Tenant’s move-in, a representative of Tenant must be
on-site with Tenant’s moving company to insure proper treatment of the Building
and the Premises. Elevators, entrances, hallways and other Common Areas must
remain in use for the general public during business hours. Any specialized use
of elevators or other Common Areas must be coordinated with Landlord’s Property
Manager. Tenant must properly dispose of all packing material and refuse in
accordance with the Rules and Regulations. Any damage or destruction to the
Building or the Premises caused by Tenant or its moving company, employees,
agents or contractors during Tenant’s move-in will be the sole responsibility of
Tenant.


c.Tenant’s Maintenance. Tenant, at its expense, shall: (i) keep the interior of
the Premises and fixtures in good order, including, without limitation, any hot
water heater(s) exclusively serving the Premises; (ii) repair and replace
Non-Standard Improvements




--------------------------------------------------------------------------------




installed by or at Tenant's request that serve the Premises (unless the Lease is
ended because of casualty loss or condemnation); (iii) make repairs and
replacements to the Premises and/or Building needed because of Tenant’s misuse;
and (iv) not commit waste. “Non-Standard Improvements” means such items as (i)
High Demand Equipment and separate meters, (ii) all wiring and cabling from the
point of origin to the termination point, (iii) raised floors for computer or
communications systems, (iv) telephone equipment, security systems, and UPS
systems, (iv) equipment racks, (v) alterations installed by or at the request of
Tenant after the Commencement Date, (vi) equipment installed in a kitchen,
kitchenette or break room within the Premises, including any ice machine,
refrigerator, dishwasher, garbage disposal, coffee machine and microwave, sink
and related faucets, water filter and water purification system, (vii) kitchen
drain lines; and (ix) any other improvements that are not part of the Building
Standard Improvements, including, but not limited to, special equipment,
decorative treatments, lights and fixtures and executive restrooms.


d.Alterations to Premises. Tenant shall make no structural alterations to the
Premises without the prior written approval of Landlord. If Tenant requests
alterations, Tenant shall provide Landlord with a complete set of construction
drawings. If the requested alterations are approved by Landlord, then Landlord
shall determine the actual cost of the work to be done (to include a
construction supervision fee of 5% of the cost of the work). Tenant may then
either agree to pay Landlord to have the work done or withdraw its request for
alterations. The construction supervision fee for the initial tenant
improvements shall be as provided in the attached Work Letter, if any.


Notwithstanding the foregoing, Tenant, at its sole cost and expense, shall have
the right to make interior, non-structural alterations to the Premises of up to
$50,000.00 per occurrence without the prior written approval of Landlord
("Permitted Alterations"), provided the Permitted Alterations (i) do not require
a building permit; (ii) do not create an unreasonable burden on the load bearing
capability of the floor or otherwise affect any structural elements of the
Building and/or Premises; (iii) do not modify, connect to, or interfere with any
Building systems (such as the HVAC, plumbing or electrical systems); and (iv)
are not visible from outside of the Premises. Tenant shall notify Landlord in
writing prior to making any such Permitted Alterations. If Tenant desires to use
its own contractors and/or subcontractors to perform any Permitted Alterations,
the contractors and/or subcontractors must be licensed in the State of Tennessee
and must be approved in writing by Landlord prior to the commencement of the
Permitted Alterations. Landlord hereby agrees not to unreasonably withhold,
condition or delay its approval of Tenant's contractors and subcontractors. Any
Permitted Alterations performed by Tenant must be completed in a good and
workmanlike manner and in accordance with all applicable laws, codes and
regulations. Landlord shall have the right to inspect Tenant's work periodically
in connection with any Permitted Alterations to the extent reasonably necessary
to ensure Tenant's compliance with this provision. In the event Tenant uses its
own contractor for alterations, Tenant shall pay Landlord a construction
supervision fee of 5% of the hard costs of the alterations to cover Landlord's
cost for such things as reviewing the plans, approving the contractor, and
inspecting the work.


e.Restoration of Premises. At the expiration or earlier termination of this
Lease, Tenant shall deliver each and every part of the Premises in good repair
and condition, ordinary wear and tear and damage by insured casualty excepted.
If Tenant has required or installed Non-Standard Improvements, such improvements
shall be removed as part of Tenant’s restoration obligation. Landlord, however,
may grant Tenant the right to leave any Non-Standard Improvements in the
Premises if at the time of such Non-Standard Improvements were installed,
Landlord agreed in writing that Tenant could leave such improvements. Tenant
shall repair any damage caused by the removal of any Non-Standard Improvements.


f.Landlord’s Performance of Tenant’s Obligations. If Tenant does not perform its
maintenance or restoration obligations in a timely manner, commencing the same
within five days after receipt of notice from Landlord specifying the work
needed, and thereafter diligently and continuously pursuing the work until
completion, then Landlord shall have the right, but not the obligation, to
perform such work on Tenant’s behalf. Any amounts expended by Landlord on such
maintenance or restoration shall be Additional Rent to be paid by Tenant to
Landlord within 10 days after demand.


g.Construction Liens. Tenant shall keep Landlord’s property, including, without
limitation, the Premises, Building, Common Areas and real estate upon which the
Building and Common Areas are situated (collectively “Landlord’s Property”),
free from any liens arising out of any work performed, materials furnished, or
obligations incurred by or on behalf of Tenant. Should any lien or claim of lien
be filed against Landlord’s Property by reason of any act or omission of Tenant
or any of Tenant’s agents, employees, contractors or representatives, then
Tenant shall cause the same to be canceled and discharged of record by bond or
otherwise within 30 days after the filing thereof. Should Tenant fail to
discharge the lien within 10 days, then Landlord may discharge the lien. The
amount paid by Landlord to discharge the lien (whether directly or by bond),
plus all administrative and legal costs incurred by Landlord, shall be
Additional Rent payable by Tenant within 10 days after receipt of Landlord’s
written demand. The remedies provided herein shall be in addition to all other
remedies available to Landlord under this Lease or otherwise.


h.Communications Compliance. Tenant acknowledges and agrees that any and all
telephone and telecommunication services desired by Tenant shall be ordered and
utilized at the sole expense of Tenant.


9.PROPERTY OF TENANT. Tenant shall pay when due all taxes levied or assessed
upon Tenant's equipment, fixtures, furniture, leasehold improvements and
personal property located in the Premises. Provided Tenant is not in default,
Tenant may remove all fixtures and equipment which it has placed in the
Premises; provided, however, Tenant must repair all damages caused by such
removal. If Tenant does not
remove its property from the Premises upon the expiration or earlier termination
(for whatever cause) of this Lease, such property shall be deemed abandoned by
Tenant, and Landlord may dispose of the same in whatever manner Landlord may
elect without any liability to Tenant.






--------------------------------------------------------------------------------




10.SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
building standards at Tenant’s expense, unless otherwise provided in the Work
Letter attached as Exhibit A-1. Unless otherwise provided in the Work Letter
attached as Exhibit A-1, one access card per current employee on site as of the
Commencement Date will be provided at Landlord’s expense, with the number of
cards not to exceed Tenant’s occupancy ratio set forth in Section 1e of the
Lease. Any subsequently issued access cards will be at Tenant’s expense.


In addition to the foregoing, as long as Tenant (a) is not in default under the
Lease beyond any applicable cure period; (b) has not assigned its interest under
the Lease to an unaffiliated third party; and (c) continues to lease at least
50,000 rentable square feet in the Building, Landlord hereby grants to Tenant
the right to be identified on the Building’s monument sign.  All elements of
Tenant’s monument identification signage, including, without limitation, all
materials, colors, size and lettering, shall be subject to all applicable laws,
ordinances, covenants and restrictions, as well as the prior written approval of
Landlord, which approval shall not be unreasonably withheld or delayed.  Tenant
shall be responsible for all costs associated with the manufacture,
installation, maintenance, repair and replacement of its monument identification
signage during the Term, and Tenant shall be solely responsible for all costs
associated with the removal and disposal of its monument identification signage
upon the expiration or earlier termination of the Lease.  The signage provided
to Tenant hereunder shall not be exclusive, and Landlord may identify other
tenants of the Building on the monument sign.
11.ACCESS TO PREMISES.
a.Tenant’s Access. Tenant, its agents, employees, invitees, and guests, shall
have access to the Premises and reasonable ingress and egress to the Common
Areas of the Building 24 hours a day, seven days a week; provided, however,
Landlord by reasonable regulation may control such access for the comfort,
convenience, safety and protection of all tenants in the Building, or as needed
for making repairs and alterations. Tenant shall be responsible for providing
access to the Premises to its agents, employees, invitees and guests after
Business Hours and on weekends and holidays, but in no event shall Tenant’s use
of and access to the Premises during non-Business Hours compromise the security
of the Building.


b.Landlord’s Access. Landlord shall have the right to enter the Premises at any
time without notice in the event of an emergency. Additionally, Landlord shall
have the right, at all reasonable times and upon reasonable oral notice, either
itself or through its authorized agents, to enter the Premises (i) to make
repairs, alterations or changes that Landlord is permitted or required to make
pursuant to the terms of this Lease; (ii) to inspect the Premises, mechanical
systems and electrical devices and (iii) to show the Premises to prospective
mortgagees and purchasers. Within 180 days prior to the Expiration Date,
Landlord shall have the right, either itself or through its authorized agents,
to enter the Premises at all reasonable times to show prospective tenants.
Except in cases of emergency, Landlord
shall use reasonable efforts to minimize any interruption to Tenant’s business
operations during any entry by Landlord into the Premises.


12.TENANT’S COMPLIANCE. Tenant shall comply with all applicable laws, ordinances
and regulations affecting the Premises, whether now existing or hereafter
enacted. Tenant shall comply with the Rules and Regulations attached as Exhibit
B. The Rules and Regulations may be modified from time to time by Landlord,
effective as of the date delivered to Tenant or posted on the Premises, provided
such rules are reasonable in scope and uniformly applicable to all tenants in
the Building. Any conflict between this Lease and the Rules and Regulations
shall be governed by the terms of this Lease.


13.INSURANCE REQUIREMENTS. [SURGERY PARTNERS RISK MANAGEMENT TO REVIEW.]
a.Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole cost
and expense, shall keep or cause to be kept for the mutual benefit of Landlord,
Landlord's Property Manager, and Tenant, Commercial General Liability Insurance
(1986 ISO Form or its equivalent) with a combined single limit, each Occurrence
and General Aggregate-per location, of at least $2,000,000.00, which policy
shall insure against liability of Tenant, arising out of and in connection with
Tenant's use of the Premises, and which shall insure the indemnity provisions
contained in this Lease. Landlord and its managing agent shall be named as an
Additional Insured on any and all liability insurance policies required under
this Lease.


b.Tenant’s Property Insurance. Tenant, at its own cost and expense, shall also
carry the equivalent of ISO Special Form Property Insurance on Tenant’s Property
for full replacement value and with coinsurance waived. For purposes of this
provision, “Tenant’s Property” shall mean Tenant’s personal property and
fixtures, and any improvements to the Premises that were paid for by Tenant (and
were not provided to the Premises pursuant to a tenant improvement allowance
provided to Tenant by Landlord or at Landlord’s cost).


c.Certificates of Insurance. Prior to taking possession of the Premises, and
annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. If Tenant fails to provide
Landlord with certificates or other evidence of insurance coverage, Landlord may
obtain the required coverage on Tenant’s behalf, in which event the cost of such
coverage shall be Additional Rent due and payable by Tenant within 10 business
days after receipt of Landlord’s written demand.


d.Insurance Policy Requirements. Tenant’s insurance policies required by this
Lease shall: (i) be issued by insurance companies licensed to do business in the
state in which the Premises are located with a general policyholder's ratings of
at least A- and a financial rating of at least VI in the most current Best's
Insurance Reports available on the Commencement Date, or if the Best's ratings
are changed or discontinued, the parties shall agree to a comparable method of
rating insurance companies; (ii) endorsed to be primary to
all insurance available to Landlord, with Landlord’s being excess, secondary or
noncontributory; (iii) contain only standard and/or usual exclusions or
restrictions; (iv) have a deductible or self-insured retention of no more than
$50,000.00 unless approved in writing by Landlord; and (v) provide that the
policies cannot be canceled, non-renewed, or coverage reduced except after at
least 30 days' prior notice to Landlord. All deductibles and/or retentions shall
be paid by, assumed by, for the account of, and at Tenant’s sole risk.




--------------------------------------------------------------------------------




Tenant may provide the insurance required by virtue of the terms of this Lease
by means of a policy or policies of blanket insurance so long as: (a) the amount
of the total insurance allocated to the Premises under the terms of the blanket
policy or policies furnishes protection equivalent to that of separate policies
in the amounts required by the terms of this Lease; and (b) the blanket policy
or policies comply in all other respects with the requirements of this Lease.


e.Right to Increase Requirements. If the Lease is renewed or extended beyond the
initial 126-month Term, then Landlord shall have the right, upon prior notice to
Tenant but no more than once every five years during any renewal or extension of
the Term, to require Tenant to increase the limit and coverage amount of any
insurance Tenant is required to maintain under this Lease to an amount that
Landlord or its mortgagee, in the reasonable judgment of either, may deem
sufficient, provided that the increased limits are reasonable and consistent
with those required by other owners of similar office buildings in the same
geographic region.


f.Landlord’s Property Insurance. Landlord shall keep the Building, including the
improvements (but excluding Tenant’s Property), insured against damage and
destruction by perils insured by the equivalent of ISO Special Form Property
Insurance for full replacement value. Landlord’s Property Insurance shall be
issued by insurance companies licensed to do business in the state in which the
Premises are located with a general policyholder’s ratings of at least A- and a
financial rating of at least VI in the most current Best’s Insurance Reports
available on the Commencement Date, or if the Best’s ratings are changed or
discontinued, the parties shall agree to a comparable method of rating insurance
companies.


g.Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers’ rights of subrogation. For purposes of this provision,
insurance proceeds paid to either party shall be deemed to include any
deductible or self-insurance retention amount for which that party is
responsible. A party’s failure to obtain or maintain any insurance coverage
required to be carried pursuant to the terms of this Lease shall not negate the
waivers and releases set forth herein as long as the insurance that the party
failed to obtain or maintain would have covered the loss or damage for which the
party is waiving its claims. Nothing in this provision shall be deemed a waiver
or release by Landlord of its right to claim, demand and collect insurance
proceeds directly from Tenant’s insurer pursuant to Landlord’s status as an
additional insured under any insurance policy Tenant is required to carry
pursuant to the terms of this Lease.


14.INDEMNITY. Subject to the insurance requirements, releases and mutual waivers
of subrogation set forth in this Lease, and except to the extent caused by
Landlord’s negligence or willful misconduct or that of its agents, contractors
or employees, Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, damages, losses, liabilities, lawsuits, costs and
expenses (including attorneys' fees at all tribunal levels) arising out of or
related to (i) any activity, work, or other thing done, permitted or suffered by
Tenant in or about the Premises or the Building, (ii) any breach or default by
Tenant in the performance of any of its obligations under this Lease, or (iii)
any act or neglect of Tenant, or any officer, agent, employee, contractor,
servant, invitee or guest of Tenant. Subject to the insurance requirements,
releases and mutual waivers of subrogation set forth in this Lease, and except
to the extent caused by Tenant’s negligence or willful misconduct, Landlord
shall indemnify and hold Tenant harmless from and against any and all claims,
damages, losses, liabilities, lawsuits, costs and expenses (including attorneys'
fees at all tribunal levels) arising out of or related to (a) any activity,
work, or other thing done, permitted or suffered by Landlord in or about the
Common Areas or the Building, (b) any breach or default by Landlord in the
performance of any of its obligations under this Lease, or (c) any act or
neglect of Landlord, or any officer, agent, employee, contractor or servant of
Landlord.


15.QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises, provided Tenant promptly and fully complies with all of its
obligations under this Lease. No action of Landlord working in other space in
the Building, or in repairing or restoring the Premises in accordance with its
obligations hereunder, shall be deemed a breach of this covenant.


16.SUBORDINATION AND ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.
a.Subordination and Attornment. Tenant agrees to execute within 10 business days
after request to do so from Landlord or its mortgagee (to include a grantee of a
security deed) an agreement:


i.Making this Lease superior or subordinate to the interests of the mortgagee;


ii.Agreeing to attorn to the mortgagee;


iii.Giving the mortgagee notice of, and a reasonable opportunity (which shall in
no event be less than 30 days after notice thereof is delivered to mortgagee) to
cure any Landlord default and agreeing to accept such cure if effected by the
mortgagee;


iv.Permitting the mortgagee (or other purchaser at any foreclosure sale), and
its successors and assigns, on acquiring Landlord's interest in the Premises and
the Lease, to become substitute Landlord hereunder, with liability only for such
landlord obligations as accrue after Landlord's interest is so acquired;


v.Agreeing to attorn to any successor landlord; and




--------------------------------------------------------------------------------




vi.Containing such other agreements and covenants on Tenant's part as Landlord's
mortgagee may reasonably request.


b.Non-Disturbance. Tenant’s obligation to subordinate its interests or attorn to
any mortgagee is conditioned upon the mortgagee’s agreement not to disturb
Tenant’s possession and quiet enjoyment of the Premises and other rights granted
to Tenant under this Lease so long as Tenant is in compliance with the terms of
the Lease.


c.Estoppel Certificates. Tenant agrees to execute within five business days
after request, and as often as reasonably requested, estoppel certificates
confirming any factual matter requested by Landlord which is true and is within
Tenant's knowledge regarding this Lease, and the Premises, including but not
limited to: (i) the date of occupancy, (ii) Expiration Date, (iii) the amount of
Rent due and date to which Rent is paid, (iii) whether Tenant has any defense or
offsets to the enforcement of this Lease or the Rent payable, (iv) any default
or breach by Landlord, and (v) whether this Lease, together with any
modifications or amendments, is in full force and effect.


17.ASSIGNMENT - SUBLEASE.
a.Landlord Consent. Except as provided in Section 17b below, Tenant may not
assign or encumber this Lease or its interest in the Premises arising under this
Lease, and may not sublet all or any part of the Premises, without first
obtaining the written consent of Landlord, which consent shall not be withheld
unreasonably. Factors which Landlord may consider in deciding whether to consent
to an assignment or sublease include (without limitation), (i) the
creditworthiness of the assignee or sublessee, (ii) the proposed use of the
Premises, (iii) whether there is other vacant space in the Building, (iv)
whether the assignee or sublessee will vacate other space owned by Landlord, (v)
whether Landlord is negotiating with the proposed sublessee or assignee for a
lease of other space owned by Landlord, and (vi) any renovations to the Premises
or special services required by the assignee or sublessee. Landlord will not
consent to an assignment or sublease that might result in a use that conflicts
with the rights of any existing tenant. One consent shall not be the basis for
any further consent. The term "assignment" shall be defined and deemed to
include the following: (a) if Tenant is a partnership, the withdrawal or change,
whether voluntary, involuntary or by operation of law, of partners owning 30% or
more of the partnership, or the dissolution of the partnership; (b) if Tenant
consists of more than one person, an assignment, whether voluntary, involuntary,
or by operation of law, by one person to one of the other persons that is a
Tenant; (c) if Tenant is a corporation, any dissolution or reorganization of
Tenant, or the sale or other transfer of a controlling percentage (hereafter
defined) of capital stock of Tenant other than to an affiliate or subsidiary or
the sale of more than 50% in value of the assets of Tenant; and (d) if Tenant is
a limited liability company, the change of members whose interest in the company
is more than 50%. The phrase "controlling percentage" means the ownership of,
and the right to vote, stock possessing more than 50% of the total combined
voting power of all classes of Tenant's capital stock issued, outstanding and
entitled to vote for the election of directors, or such lesser percentage as is
required to provide actual control over the affairs of the corporation; except
that, if the Tenant is a publicly traded company, public trades or sales of the
Tenant’s stock on a national stock exchange shall not be considered an
assignment hereunder even if the aggregate of the trades of sales exceeds 50% of
the capital stock of the company.


b.Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant may
assign this Lease or sublease part or all of the Premises without Landlord's
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant at the
Commencement Date; or (ii) any corporation or limited liability company
resulting from the merger or consolidation with Tenant or to any entity that
acquires all of Tenant's assets as a going concern of the business that is being
conducted on the Premises; provided, however, the assignor remains liable under
the Lease and the assignee or sublessee is a bona fide entity and assumes the
obligations of Tenant, is as creditworthy as the Tenant, and continues the same
Permitted Use as provided under Article 4.


c.Notice to Landlord. Landlord must be given prior written notice of every
assignment or subletting, and failure to do so shall be a default hereunder.


d.Prohibited Assignments/Subleases. In no event shall this Lease be assignable
by operation of any law, and Tenant's rights hereunder may not become, and shall
not be listed by Tenant as an asset under any bankruptcy, insolvency or
reorganization proceedings. Acceptance of Rent by Landlord after any
non‑permitted assignment or sublease shall not constitute approval thereof by
Landlord.


e.Limitation on Rights of Assignee/Sublessee. Any assignment for which
Landlord’s consent is required shall not include the right to exercise any
options to renew the Term, expand the Premises or similar options, unless
specifically provided for in the consent. Additionally, no sublease shall
provide the subtenant the right to exercise any options to renew the Term,
expand the Premises or similar options provided to Tenant under the Lease.


f.Tenant Not Released. No assignment or sublease shall release Tenant of any of
its obligations under this Lease.


g.Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between sublessee and
Landlord or give sublessee any greater estate or right to the Premises than
contained in its sublease.


h.Excess Rents. If Tenant assigns this Lease or subleases all or part of the
Premises at a rental rate that exceeds the rentals paid to Landlord, then any
such excess shall be paid over to Landlord by Tenant.




--------------------------------------------------------------------------------






i.Landlord’s Fees. Tenant shall pay Landlord an administration fee of $1,000.00
per assignment or sublease transaction for which Landlord’s consent is required.


18.DAMAGES TO PREMISES.
a.Landlord’s Restoration Obligations. If the Building or Premises are damaged by
fire or other casualty (“Casualty”), then, unless the Lease is terminated as
provided in this Article 18, Landlord shall repair and restore the Premises to
substantially the same condition of the Premises immediately prior to such
Casualty, subject to the following terms and conditions:


i.The casualty must be insured under Landlord's insurance policies; provided,
however, the foregoing limitation is expressly conditioned upon Landlord having
maintained all of the insurance it is required to carry under this Lease.


ii.Landlord's lender(s) must permit the insurance proceeds to be used for such
repair and restoration in an amount sufficient to cover all or substantially all
of the costs and expenses associated with such repair and restoration; provided,
however, Landlord will use good faith, reasonable efforts to ensure the lender
does permit a sufficient amount of the insurance proceeds to be used for the
repair and restoration costs and expenses.


iii.Landlord shall have no obligation to repair and restore Tenant's trade
fixtures, decorations, signs, contents, or any Non-Standard Improvements to the
Premises.


b.Tenant’s Restoration Obligations. Unless the Lease is terminated as provided
in this Article 18, Tenant shall promptly repair, restore, or replace Tenant's
Property. All repair, restoration or replacement of Tenant’s Property shall be
at least to the same condition as existed prior to the Casualty.


c.Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease following the Casualty if: (i) the Premises is damaged in
whole or in part as a result of a risk which is not covered by Landlord's
insurance policies provided in Section 18.a.i above; (ii) Landlord's lender does
not permit a sufficient amount of the insurance proceeds to be used for
restoration purposes as provided in Section 18.a.ii above; (iii) the Premises is
damaged in whole or in part during the last 12 months of the Term; or (iv) the
Building containing the Premises is damaged (whether or not the Premises is
damaged) to an extent of 50% or more of the fair market value thereof. If
Landlord elects to terminate this Lease, then it shall give notice of the
cancellation to Tenant within 60 days after the date of the Casualty. Tenant
shall vacate and surrender the Premises to Landlord within 15 days after receipt
of the notice of termination.


d.Termination of Lease by Tenant. Tenant shall have the option of terminating
the Lease if the Premises is damaged in whole or material part during the last
12 months of the Term. Additionally, Tenant shall have the option of terminating
the Lease if: (i) Landlord has failed to substantially restore the damaged
Building or Premises within 180 days of the Casualty (“Restoration Period”);
(ii) the Restoration Period has not been delayed by Tenant delays or force
majeure; and (iii) Tenant gives Landlord notice of the termination within 15
days after the end of the Restoration Period (as extended by any Tenant delay or
force majeure delays). If Landlord is delayed by Tenant delay or force majeure,
then within 15 days of the event causing the delay, Landlord must provide Tenant
with notice stating the reason for the delays and a good faith estimate of the
length of the delays.


e.Rent Abatement. If Premises is rendered wholly untenantable by the Casualty,
then the Rent payable by Tenant shall be fully abated. If the Premises is only
partially damaged, then Tenant shall continue the operation of Tenant's business
in any part not damaged to the extent reasonably practicable from the standpoint
of prudent business management, and Rent and other charges shall be abated
proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant's business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant's subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent. The abatement of the
Rent set forth above, and the right to terminate the Lease set forth in Section
18d, are Tenant’s exclusive remedies against Landlord in the event of a
Casualty.


19.EMINENT DOMAIN. If all of the Premises are taken under the power of eminent
domain (or by conveyance in lieu thereof), then this Lease shall terminate as of
the date possession is taken by the condemnor, and Rent shall be adjusted
between Landlord and Tenant as of such date. If only a portion of the Premises
is taken and Tenant can continue use of the remainder, then this Lease will not
terminate, but Rent shall abate in a just and proportionate amount to the loss
of use occasioned by the taking. Landlord shall be entitled to receive and
retain the entire condemnation award for the taking of the Building and
Premises. Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking. Tenant, however, shall not be
prevented from making a claim against the condemning party (but not against
Landlord) for any moving expenses, loss of profits, or taking of Tenant’s
personal property (other than its leasehold estate) to which Tenant may be
entitled; provided that any such award shall not reduce the amount of the award
otherwise payable to Landlord for the taking of the Building and Premises.


20.ENVIRONMENTAL COMPLIANCE.
a.Tenant's Responsibility. Tenant shall not (either with or without negligence)
cause or permit the escape, disposal or release of any biologically active or
other hazardous substances or materials on the Property. For the purposes of
this Article 20, the term “Property” shall include the Premises, Building, all
Common Areas, the real estate upon which the Building and Common Areas are




--------------------------------------------------------------------------------




located; all personal property (including that owned by Tenant); and the soil,
ground water, and surface water of the real estate upon which the Building is
located. Tenant shall not allow the storage or use of such substances or
materials in any manner not sanctioned by law or in compliance with the highest
standards prevailing in the industry for the storage and use of such substances
or materials, nor allow to be brought onto the Property any such materials or
substances except to use in the ordinary course of Tenant's business, and then
only after notice is given to Landlord of the identity of such substances or
materials. No such notice shall be required, however, for commercially
reasonable amounts of ordinary office supplies and janitorial supplies.


b.Liability of the Parties. Landlord represents and warrants that, to Landlord’s
knowledge, there are no hazardous materials on the Property as of the
Commencement Date in violation of any laws pertaining to environmental matters
or regulating, prohibiting or otherwise having to do with asbestos and all other
toxic, radioactive, or hazardous wastes or materials (collectively
“Environmental Laws”); including, but not limited to, the Federal Clean Air Act,
the Federal Water Pollution Control Act, and the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980. Landlord shall indemnify and
hold Tenant harmless from any liability resulting from Landlord’s violation of
this representation and warranty, unless the hazardous materials are present on
the Property due to the act or omission of Tenant or its agents, employees,
officers, licensees or contractors, in which event Tenant shall be obligated to
indemnify Landlord as hereafter provided. Tenant shall indemnify and hold
Landlord harmless from any penalty, fine, claim, demand, liability, cost, or
charge whatsoever which Landlord shall incur, or which Landlord would otherwise
incur, by reason of Tenant's failure to comply with this Article 20 including,
but not limited to: (i) the cost of full remediation of any contamination to
bring the Property into the same condition as prior to the Commencement Date and
into full compliance with all Environmental Laws; (ii) the reasonable cost of
all appropriate tests and examinations of the Premises to confirm that the
Premises and any other contaminated areas have been remediated and brought into
compliance with Environmental Laws; and (iii) the reasonable fees and expenses
of Landlord's attorneys, engineers, and consultants incurred by Landlord in
enforcing and confirming compliance with this Article 20. Notwithstanding the
foregoing, Tenant’s obligations under this Article 20 shall not apply to any
condition or matter constituting a violation of any Environmental Laws that was
not caused, in whole or in part, by Tenant or Tenant's agents, employees,
officers, partners, contractors, servants or invitees. The covenants contained
in this Article 20 shall survive the expiration or termination of this Lease,
and shall continue for so long as either party and its successors and assigns
may be subject to any expense, liability, charge, penalty, or obligation against
which the other party has agreed to indemnify it under this Article 20.


c.Inspections by Landlord. Landlord and its engineers, technicians, and
consultants, from time to time as Landlord deems appropriate, may conduct
periodic examinations of the Premises to confirm and monitor Tenant's compliance
with this Article 20. Such examinations shall be conducted in such a manner as
to minimize the interference with Tenant's Permitted Use; however, in all cases,
the examinations shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant's compliance with this
Article 20. Tenant shall fully cooperate with Landlord and its representatives
in the conduct of such examinations. The cost of such examinations shall be paid
by Landlord unless an examination shall disclose a material failure of Tenant to
comply with this Article 20, in which case, the reasonable cost of such
examination shall be paid for by Tenant within 10 days after receipt of
Landlord’s written demand.


21.DEFAULT.
a.Tenant’s Default. Tenant shall be in default under this Lease if Tenant:


i.Fails to pay any Base Rent, Additional Rent, or any other sum of money that
Tenant is obligated to pay, as provided in this Lease, within five (5) business
days after the due date;


ii.Breaches any other agreement, covenant or obligation in this Lease and such
breach is not remedied within 15 days after Landlord gives Tenant notice in
accordance with Article 24 below specifying the breach, or if such breach
cannot, with due diligence, be cured within 15 days, if Tenant does not commence
curing within 15 days and with reasonable diligence completely cure the breach
within a reasonable period of time after the notice;


iii.Files any petition or action for relief under any creditor's law (including
bankruptcy, reorganization, or similar action), either in state or federal
court, or has such a petition or action filed against it which is not stayed or
vacated within 60 days after filing; or


iv.Makes any transfer in fraud of creditors as defined in Section 548 of the
United States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a
receiver appointed for its assets (and the appointment is not stayed or vacated
within 30 days), or makes an assignment for benefit of creditors.


b.Landlord’s Remedies. In the event of a Tenant default, Landlord, at its
option, may do one or more of the following:


i.Terminate this Lease and recover all damages caused by Tenant’s breach;


ii.Repossess the Premises, with or without terminating the Lease, and relet the
Premises at such amount as Landlord deems reasonable;


iii.Bring action for recovery of all amounts due from Tenant;






--------------------------------------------------------------------------------




iv.Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord;


v.Lock and deny Tenant access to the Premises without obtaining any court
authorization; or


vi.Pursue any other remedy available in law or equity.


c.Landlord’s Expenses. If the Lease or Tenant’s right of possession to the
Premises is terminated due to Tenant’s default, then all reasonable expenses of
Landlord in repairing, restoring, or altering the Premises for reletting as
general office space, together with leasing fees and all other expenses in
seeking and obtaining a new Tenant (collectively “Reletting Costs”), shall be
charged to and be a liability of Tenant.


d.Remedies Cumulative. All rights and remedies of Landlord are cumulative, and
the exercise of any one shall not exclude Landlord at any other time from
exercising a different or inconsistent remedy. No exercise by Landlord of any
right or remedy granted herein shall constitute or effect a termination of this
Lease unless Landlord shall so elect by notice delivered to Tenant. The failure
of Landlord to exercise its rights in connection with this Lease or any breach
or violation of any term, or any subsequent breach of the same or any other
term, covenant or condition herein contained shall not be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other covenant
or condition herein contained. In the event of a default by Tenant hereunder,
Landlord shall use commercially reasonable efforts to mitigate its damages
resulting therefrom.


e.No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than the
Rent, Additional Rent and other sums then due shall be deemed to be other than
on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.


f.No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.


g.Unlawful Detainer. Tenant agrees that in addition to all other rights and
remedies Landlord may obtain an order for unlawful detainer from any court of
competent jurisdiction without prejudice to Landlord's rights to otherwise
collect rents or breach of contract damages from Tenant.


h.Landlord’s Default. Landlord shall be in default under this Lease if Landlord
breaches any agreement, covenant or obligation in this Lease and does not remedy
the breach within 15 days after Tenant gives Landlord written notice in
accordance with Article 24 below specifying the breach, or if the breach cannot,
with due diligence, be cured within 15 days, Landlord does not commence curing
within 15 days and with reasonable diligence completely cure the breach within a
reasonable period of time after the notice. In the event Landlord fails to cure
its breach within the time periods set forth herein, Tenant shall be entitled to
pursue any and all remedies available to it at law or in equity; provided,
however, that except as expressly provided elsewhere in this Lease, or except in
the event of an emergency as determined in Tenant’s reasonable judgment, Tenant
shall have no right of self-help to perform repairs or any other obligation of
Landlord, and shall have no right to withhold, set off or abate Rent.


Notwithstanding the foregoing or any provision herein to the contrary, in the
event Landlord fails to perform any of its maintenance and repair obligations
and Landlord's failure to perform creates a material risk of imminent harm to
persons and/or property in the Premises (an "Emergency"), then Landlord shall be
required to remedy such breach as soon as commercially reasonable and in any
event without delay. If the Landlord does not undertake the necessary
maintenance or repairs to address the Emergency promptly following receipt of
Tenant's notice or promptly following Landlord first becoming aware of the
Emergency (whichever shall first occur), then Tenant may undertake such
maintenance or repairs on Landlord's behalf, but only to the extent reasonably
necessary to eliminate the Emergency. In such event, Landlord will reimburse
Tenant for the reasonable, out-of-pocket costs incurred by Tenant to perform the
maintenance and repairs on Landlord's behalf, which Landlord will pay to Tenant
within 30 days following Landlord's receipt of Tenant's invoice and reasonable
supporting documentation evidencing the costs. In no event shall Tenant be
entitled to remedy Landlord's failure to perform any of Landlord's maintenance
and repair obligations with respect to any structural elements of the Premises
or any portions of the Common Areas unless such action is the only reasonable
means to eliminate the Emergency, and then only if Tenant uses licensed
contractors and/or subcontractors to perform such obligations on Landlord's
behalf.


22.MULTIPLE DEFAULTS.
a.Loss of Option Rights. Tenant acknowledges that any rights or options of first
refusal, or to extend the Term, to expand the size of the Premises, to purchase
the Premises or the Building, or other similar rights or options which have been
granted to Tenant under this Lease are conditioned upon the prompt and diligent
performance of the terms of this Lease by Tenant. Accordingly, should Tenant
default under this Lease on two or more occasions during any 12-month period, in
addition to all other remedies available to Landlord, all such rights and
options shall automatically, and without further action on the part of any
party, expire and be of no further force and effect.




--------------------------------------------------------------------------------






b.Increased Security Deposit. Should Tenant default in the payment of Base Rent,
Additional Rent, or any other sums payable by Tenant under this Lease on two or
more occasions during any 12-month period, regardless of whether Landlord
permits such default to be cured, then, in addition to all other remedies
otherwise available to Landlord, Tenant, within 10 days after demand by
Landlord, shall post a Security Deposit in, or increase the existing Security
Deposit by, a sum equal to three months’ installments of Base Rent at the rate
in effect at the time of Landlord’s demand. The Security Deposit shall be
governed by the terms of this Lease.


c.Effect on Notice and Cure Periods. Should Tenant default under this Lease on
two or more occasions during any 12-month period, in addition to all other
remedies available to Landlord, any notice requirements or cure periods
otherwise set forth in this Lease with respect to a default by Tenant shall not
apply.


23.BANKRUPTCY.
a.Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the "Code") may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.


b.Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the
Code, Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following:


i.In order to assure Landlord that any proposed assignee will have the resources
with which to pay all Rent payable pursuant to the provisions of this Lease, any
proposed assignee must have, as demonstrated to Landlord’s satisfaction, a net
worth (as defined in accordance with generally accepted accounting principles
consistently applied) of not less than the net worth of Tenant on the Effective
Date (as hereinafter defined), increased by 7%, compounded annually, for each
year from the Effective Date through the date of the proposed assignment. It is
understood and agreed that the financial condition and resources of Tenant were
a material inducement to Landlord in entering into this Lease.


ii.Any proposed assignee must have been engaged in the conduct of business for
the five years prior to any such proposed assignment, which business does not
violate the Use provisions under Article 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Article 4. It is understood
that Landlord’s asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.


c.Assumption of Lease Obligations. Any proposed assignee of this Lease must
assume and agree to be bound by the provisions of this Lease.


24.NOTICES.
a.Addresses. All notices, demands and requests by Landlord or Tenant shall be
sent to the Notice Addresses set forth in Section 1l, or to such other address
as a party may specify by duly given notice. The parties shall notify the other
of any change in address, which notification must be at least 15 days in advance
of it being effective.


b.Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN
OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes only if (i) delivered against a
written receipt of delivery, (ii) mailed by express, registered or certified
mail of the United States Postal Service, return receipt requested, postage
prepaid, or (iii) delivered to a nationally recognized overnight courier service
for next business day delivery to the receiving party's address as set forth
above or (iv) delivered via telecopier or facsimile transmission to the
facsimile number listed above, with an original counterpart of such
communication sent concurrently as specified in subsection (ii) or (iii) above
and with written confirmation of receipt of transmission provided. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three business days after
deposit thereof at any main or branch United States post office if sent in
accordance with subsection (ii) above, and the next business day after deposit
thereof with the courier if sent pursuant to subsection (iii) above. Notices may
be given on behalf of any party by such party's legal counsel.


25.HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy‑at‑sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy‑at‑sufferance, Tenant shall pay to Landlord (i) Base Rent at the rate
equal to 150% of that provided for as of the expiration or termination date, and
(ii) any and all forms of Additional Rent payable under this Lease. The
increased Rent during such
holding over is intended to compensate Landlord partially for losses, damages
and expenses, including frustrating and delaying Landlord's ability to secure a
replacement tenant.


26.RIGHT TO RELOCATE. [Intentionally deleted.]


27.BROKER'S COMMISSIONS. Each party represents and warrants to the other that it
has not dealt with any real estate broker, finder or other person with respect
to this Lease in any manner, except the Broker identified in Section 1m. Each
party shall indemnify and hold the other party harmless from any and all damages
resulting from claims that may be asserted against the other party by any other
broker,




--------------------------------------------------------------------------------




finder or other person (including, without limitation, any substitute or
replacement broker claiming to have been engaged by indemnifying party in the
future), claiming to have dealt with the indemnifying party in connection with
this Lease or any amendment or extension hereto, or which may result in Tenant
leasing other or enlarged space from Landlord. The provisions of this paragraph
shall survive the termination of this Lease.


28.ANTI-TERRORISM LAWS. During the term, neither Tenant nor its respective
constituents or affiliates shall (i) be an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended, (ii) violate the
Trading with the Enemy Act, as amended, (iii) violate any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (iv) violate the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”). Tenant shall,
promptly following a request from Landlord, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act.


29.GENERAL PROVISIONS/DEFINITIONS.
a.No Agency. Tenant is not and shall never represent itself to be an agent of
Landlord, and Tenant acknowledges that Landlord's title to the Building is
paramount, and that Tenant can do nothing to affect or impair Landlord's title.


b.Force Majeure. The term “force majeure” means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, government interference (including
regulation, appropriation or rationing), unusual delay in governmental
permitting, unusual delay in deliveries or unavailability of materials,
unavoidable casualties, Act of God, or other causes beyond the party’s
reasonable control.


c.Building Standard Improvements. The term “Building Standard Improvements”
shall mean the standards for normal construction of general office space within
the Building as specified by Landlord, including design and construction
standards, electrical load factors, materials, fixtures and finishes.


d.Limitation on Damages. Notwithstanding any other provisions in this Lease,
neither Landlord nor Tenant shall be liable to the other for any special,
consequential, incidental or punitive damages.


e.Satisfaction of Judgments Against Landlord. If Landlord, or its employees,
officers, directors, stockholders or partners are ordered to pay Tenant a money
judgment because of Landlord's default under this Lease, said money judgment may
only be enforced against and satisfied out of: (i) Landlord's interest in the
Building in which the Premises are located including the rental income and
proceeds from sale; and (ii) any insurance or condemnation proceeds received
because of damage or condemnation to, or of, said Building that are available
for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.


f.Interest. Should Tenant fail to pay any amount due to Landlord within 30 days
of the date such amount is due (whether Base Rent, Additional Rent, or any other
payment obligation), then the amount due shall thereafter accrue interest at the
rate of 12% per annum, compounded monthly, or the highest permissible rate under
applicable usury law, whichever is less, until the amount is paid in full.


g.Legal Costs. Should either party prevail in any legal proceedings against the
other for breach of any provision in this Lease, then the other party shall be
liable for the costs and expenses of the prevailing party, including its
reasonable attorneys' fees (at all tribunal levels).


h.Sale of Premises or Building. Landlord may sell the Premises or the Building
without affecting the obligations of Tenant hereunder. Upon the sale of the
Premises or the Building, Landlord shall be relieved of all responsibility for
the Premises and shall be released from any liability thereafter accruing under
this Lease.


i.Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.


j.Transfer of Security Deposit. If any Security Deposit or prepaid Rent has been
paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent to
Landlord's successor and upon such transfer, Landlord shall be released from any
liability for return of the Security Deposit or prepaid Rent.


k.Tender of Premises. The delivery of a key or other such tender of possession
of the Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord.




l.Tenant’s Financial Statements. Upon request of Landlord, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available. The financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building.






--------------------------------------------------------------------------------




m.Recordation. This Lease may not be recorded without Landlord's prior written
consent, but Tenant and Landlord agree, upon the request of the other party, to
execute a memorandum hereof for recording purposes.


n.Partial Invalidity. The invalidity of any portion of this Lease shall not
invalidate the remaining portions of the Lease.


o.Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.


p.Entire Agreement; Construction. This Lease constitutes the entire agreement
between the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written relating to the
subject matter hereof. The fact that one of the parties to this Lease may be
deemed to have drafted or structured any provision of this Lease shall not be
considered in construing or interpreting any particular provision of this Lease,
either in favor of or against such party, and Landlord and Tenant hereby waive
any applicable rules of construction or interpretation to the contrary.


q.Good Standing. If requested by Landlord, Tenant shall furnish appropriate
legal documentation evidencing the valid existence in good standing of Tenant,
and the authority of any person signing this Lease to act for the Tenant.


r.Choice of Law. This Lease shall be interpreted and enforced in accordance with
the laws of the State in which the Premises are located.


s.Effective Date. This Lease shall become effective as a contract only upon the
execution and delivery by both Landlord and Tenant. The date of execution shall
be entered on the top of the first page of this Lease by Landlord, and shall be
the date on which the last party signed the Lease, or as otherwise may be
specifically agreed by both parties. Such date, once inserted, shall be
established as the final day of ratification by all parties to this Lease, and
shall be the date for use throughout this Lease as the "Effective Date".


30.SPECIAL CONDITIONS. The following special conditions, if any, shall apply,
and where in conflict with earlier provisions in this Lease shall control:
[None]


31.ADDENDA AND EXHIBITS. If any addenda and/or exhibits are noted below, such
addenda and exhibits are incorporated herein and made a part of this Lease.


a.Addendum
b.Exhibit A - Premises
c.Exhibit A-1 - Work Letter
d.Exhibit B - Rules and Regulations
e.Exhibit C - Commencement Agreement
f.Exhibit D - Acceptance of Premises




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY
SIGNATURE BLOCKS ON NEXT PAGE]
























--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in three
originals, all as of the day and year first above written.
TENANT:
SURGERY PARTNERS, INC.
a Delaware corporation
By:     /s/ Teresa Sparks    
Name:    Teresa Sparks
Title:     CFO
Date:     11/13/15




LANDLORD:
HIGHWOODS REALTY LIMITED PARTNERSHIP
a North Carolina limited partnership


By:     Highwoods Properties, Inc., a Maryland corporation
its general partner
By:     /s/ W. Brian Reames    


Name:     W. Brian Reames


Title:     Senior Vice President


Date:     11/17/15




























--------------------------------------------------------------------------------




ADDENDUM


I.
ADDITIONAL RENT - OPERATING EXPENSES (EXPENSE STOP)



1.Operating Expenses. The term “Operating Expenses” shall mean all reasonable
and customary costs incurred by Landlord in the
provision of services to tenants and in the operation, management, repair,
replacement and maintenance of the Property (as defined below), including, but
not limited to, Taxes (as hereinafter defined), insurance premiums, utilities,
heat, air conditioning, janitorial service, labor, materials, supplies,
equipment and tools, permits, licenses, inspection fees, salaries and other
reasonable compensation of maintenance and management personnel reasonably
related to services provided to the Property, management fees, and Common Area
expenses.


2.Exclusions to Operating Expenses. Notwithstanding the foregoing, Operating
Expenses shall not include the following: depreciation on the Building or
equipment therein; ground lease rent; advertising, marketing and promotional
costs; interest; executive salaries; real estate brokers’ commissions; overhead
and profit paid to subsidiaries or affiliates of Landlord for services, supplies
or materials provided on or to the Property, to the extent these costs exceed
the amount customarily charged by an independent entity for the same or
substantially similar services, supplies and materials; the cost of any services
for which Landlord is reimbursed directly, or is entitled to reimbursement, by
any tenant or any other third party; and any expenses that do not relate to the
operation of the Property. Additionally, Operating Expenses shall not include
the costs of capital improvements to the Property; provided, however, Landlord
may include in Operating Expenses the costs of the following capital items,
amortized on a straight-line basis over their useful lives:


a.Any capital improvements or costs made or incurred in order to comply with any
new laws, rules or regulations or any changes in existing laws, rules or
regulations adopted by any governmental authority after the Commencement Date;
and


b.Any capital improvements or costs made or incurred primarily to promote and
protect the health, safety and well being of the Property’s occupants; and


c.Any capital improvements or costs made or incurred primarily to reduce
Operating Expenses.


3.Taxes. The term “Taxes” shall mean any fees, charges or assessments related to
the Property that are imposed by any governmental or quasi-governmental
authority having jurisdiction over the Property, including, without limitation,
ad valorem real property taxes; franchise taxes; personal property taxes;
assessments, special or otherwise, imposed on the Property; payments in lieu of
real estate taxes; sewer rents; transit taxes; and taxes based on rents. Taxes
shall also include the reasonable costs incurred by Landlord in connection with
any appeal for a reduction of taxes, including, without limitation, the costs of
legal consultants, appraisers and accountants. Taxes shall not include any
inheritance, estate, succession, transfer, gift, corporate, income or profit tax
imposed upon Landlord.


4.Property. The term “Property” shall mean the Building and the improvements,
equipment and systems situated therein; the Common Areas; and the real property
upon which the Building and Common Areas are situated.


5.Tenant’s Proportionate Share. The term “Tenant’s Proportionate Share” shall
mean 41.76% calculated by dividing the approximately 56,141 rentable square feet
of the Premises by the approximately 134,432 net rentable square feet of the
Building. To the extent any Operating Expenses are related to the Building and
one or more other buildings owned by Landlord or its affiliate, those Operating
Expenses shall be reasonably allocated by Landlord on an equitable pro rata
basis among all of the buildings to which those expenses are related; and
Tenant’s Proportionate Share of those expenses shall be calculated based only on
the amount of those expenses allocated to the Building.


6.Expense Stop. The term “Expense Stop” shall mean an amount equal to $8.25 per
rentable square foot of the Building.


Notwithstanding any provision herein to the contrary, Landlord hereby agrees
that except for Taxes, insurance, utilities, snow and ice removal, and expenses
incurred due to Acts of God for which Landlord is not otherwise reimbursed
through insurance or other third party sources (collectively, “Uncontrollable
Expenses”), the Operating Expenses for the Building shall not increase, on a
cumulative and compound basis, by more than five percent (5%) per annum for
purposes of calculating Tenant’s Proportionate Share. Tenant shall pay the full
amount of Tenant’s Proportionate Share of increases in Uncontrollable Expenses.
7.
Payment of Additional Rent. For each calendar year (or partial calendar year)
during the Term, Tenant shall pay to Landlord, as

Additional Rent, Tenant's Proportionate Share of any increase in Operating
Expenses above the Expense Stop. For any period in which the occupancy of the
rentable area of the Building is less than 95%, those portions of Operating
Expenses that vary based on occupancy will be adjusted for the period as if the
Building was at 95% occupancy.


8.Landlord’s Estimate. For the calendar year (or partial calendar year)
beginning on the Commencement Date and for each calendar year thereafter during
the Term, Landlord shall deliver to Tenant a written statement of the reasonable
estimated increase in Operating Expenses for that calendar year (if any) above
the Expense Stop. Based on Landlord’s estimate, Tenant shall pay to Landlord
Tenant's Proportionate Share of the estimated increases in Operating Expenses in
12 equal monthly installments, which shall be due and payable at the same time
and in the same manner as Base Rent.


9.Annual Reconciliation. Within 180 days after the end of each calendar year or
as soon as possible thereafter, Landlord shall send Tenant an annual statement
of the actual Operating Expenses for the preceding calendar year (the “Annual
Statement”). Landlord’s failure to render an Annual Statement for any calendar
year shall not prejudice Landlord’s right to issue an Annual Statement with
respect to that calendar year or any subsequent calendar year, nor shall
Landlord’s rendering of an incorrect Annual Statement prejudice Landlord’s right
subsequently




--------------------------------------------------------------------------------




to issue a corrected Annual Statement. Pursuant to the Annual Statement, Tenant
shall pay to Landlord Additional Rent as owed within 30 days after Tenant’s
receipt of the Annual Statement, or Landlord shall adjust Tenant's Rent payments
if Landlord owes Tenant a credit. After the Expiration Date or earlier
termination date of the Lease, Landlord shall send Tenant the final Annual
Statement for the Term, and Tenant shall pay to Landlord Additional Rent as owed
within 30 days after Tenant’s receipt of the Annual Statement, or, if Landlord
owes Tenant a credit, then Landlord shall pay Tenant a refund. If this Lease
expires or terminates on a day other than December 31, then Additional Rent
shall be prorated on a 365‑day calendar year (or 366 if a leap year). If there
is a decrease in Operating Expenses in any subsequent year below Expense Stop,
then no Additional Rent shall be due on account of Operating Expenses; provided,
however, Tenant shall not be entitled to any credit, refund or other payment
that would reduce the amount of any other Additional Rent or Base Rent owed by
Tenant.


10.Tenant’s Review of Operating Expenses. No more than once per calendar year,
Tenant, or a qualified professional selected by Tenant (the “Reviewer”), may
review Landlord’s books and records relating to Operating Expenses (the
“Review”), subject to the following terms and conditions:


a.Tenant must deliver notice of the Review to Landlord within 30 days of
Tenant's receipt of the Annual Statement. Thereafter, Tenant must commence and
complete its Review within a reasonable time, not to exceed 180 days following
Tenant’s receipt of the Annual Statement. In order to conduct a Review, Tenant
must not be in default under the Lease beyond any applicable cure period at the
time it delivers notice of the Review to Landlord or at the time the Review
commences. No subtenant shall have any right to conduct a Review, and no assigns
shall conduct a Review for any period during which such assignee was not in
possession of the Premises. If Tenant elects to have a Reviewer conduct the
Review, the Reviewer must be an independent nationally or regionally recognized
accounting firm that is not being compensated by Tenant on a contingency fee
basis.


b.Tenant’s Review shall only extend to Landlord’s books and records specifically
related to Operating Expenses for the Property during the calendar year for
which the Annual Statement was provided. Books and records necessary to
accomplish any Review shall be retained for 12 months after the end of each
calendar year, and, upon Landlord’s receipt of Tenant’s notice, shall be made
available to Tenant to conduct the Review. The Review shall be conducted during
regular business hours at either the Landlord’s division office for the area in
which the Premises are located or Landlord’s home office in Raleigh, North
Carolina, as selected by Landlord.


c.As a condition to the Review, Tenant and Tenant’s Reviewer shall execute a
written agreement providing that the Reviewer is not being compensated on a
contingency fee basis and that all information obtained through the Review, as
well as any compromise, settlement or adjustment reached as a result of the
Review, shall be held in strict confidence and shall not be revealed in any
manner to any person except: (i) upon the prior written consent of the Landlord,
which consent may be withheld in Landlord’s sole discretion; (ii) if required
pursuant to any litigation between Landlord and Tenant materially related to the
facts disclosed by the Review; or (iii) if required by law. The written
agreement may also set forth Landlord’s reasonable procedures and guidelines for
Tenant and Tenant’s Reviewer to follow when conducting the Review.


d.If, after Tenant’s Review, Tenant disputes the amount of Operating Expenses
set forth in the Annual Statement, Tenant or Tenant’s Reviewer shall submit a
written report to Landlord within 30 days after the completion of the Review
setting forth any claims to be asserted against Landlord as a result of the
Review and specific and detailed explanations as to the reason for the claim(s)
(the “Report”). Landlord and Tenant then shall use good faith efforts to resolve
Tenant’s claims set forth in the Report. If the parties do not reach agreement
on the claims within 30 days after Landlord’s receipt of the Report, then the
dispute shall be submitted to arbitration as hereinafter provided. Within 20
days after expiration of the 30-day period referenced in the foregoing sentence,
each party shall appoint as an arbitrator a reputable independent nationally or
regionally recognized accounting firm with at least 10 years experience in
accounting related to commercial lease transactions and shall give notice of
such appointment to the other party; provided, however, if Tenant used a
Reviewer to perform the Review, the Reviewer shall be deemed to have been
appointed by Tenant as its arbitrator for purposes of this provision. Within 10
days after appointment of the second arbitrator, the two arbitrators shall
appoint a third arbitrator who shall be similarly qualified. If the two
arbitrators are unable to agree timely on the selection of the third arbitrator,
then either arbitrator on behalf of both may request such appointment from the
office of the American Arbitration Association ("AAA") nearest to Landlord. The
arbitration shall be conducted in accordance with the rules of the AAA. If the
AAA shall cease to provide arbitration for commercial disputes in location, the
third arbitrator shall be appointed by any successor organization providing
substantially the same services. Within 10 days after the third arbitrator has
been selected, each of the other two arbitrators, on behalf of the party it
represents, shall submit a written statement, along with any supporting
document, data, reports or other information, setting forth its determination of
the amount of Operating Expenses that are in dispute. The third arbitrator will
resolve the dispute by selecting the statement of one of the parties as
submitted to the third arbitrator. Within 10 days after the third arbitrator’s
receipt of the statements from the other arbitrators, the third arbitrator shall
notify both parties in writing of the arbitrator’s decision. The decision of the
third arbitrator shall be final and binding upon the parties and their
respective heirs, executors, successors and assigns. If either of the parties
fails to furnish its statement to the third arbitrator within the time frame
specified herein, the third arbitrator shall automatically adopt the other
party’s statement as final and binding. The cost of arbitration (exclusive of
each party’s witness and attorneys’ fees, which shall be paid by the party)
shall be shared equally by the parties.


e.If the Review or subsequent arbitration determines that Operating Expenses in
the applicable calendar year were overstated, in the aggregate, by 10% or more,
then Landlord shall reimburse Tenant for Tenant’s reasonable Review costs;
otherwise, Tenant shall pay its own costs in connection with the Review.










--------------------------------------------------------------------------------




II.
RENEWAL OPTIONS

1.
Option to Extend. Tenant shall have the right and option to renew the Lease
("Renewal Option") for two additional periods of five

years each (each an “Option Term”) (a separate notice is required for each
Option Term); provided, however, each Renewal Option is contingent upon the
following: (i) Tenant is not in default at the time Tenant gives Landlord notice
of Tenant’s intention to exercise the applicable Renewal Option; (ii) upon the
Expiration Date of the initial Term or the expiration of the first Option Term,
as applicable, Tenant has no outstanding default; (iii) Tenant is not
disqualified by multiple defaults as provided in the Lease; and (iv) Tenant is
occupying the Premises. Following the expiration of the second Option Term,
Tenant shall have no further right to renew the Lease pursuant to this
provision.


2.Exercise of Option. If Tenant elects to exercise the Renewal Option for the
first Option Term, then it must do so by giving Landlord notice at least 12
months prior to the Expiration Date of the initial Term. If Tenant exercises the
Renewal Option for the first Option Term and thereafter elects to exercise the
Renewal Option for the second Option Term, then it must do so by giving Landlord
notice at least 12 months prior to the Expiration Date of the second Option
Term. If Tenant fails to give notice to Landlord prior to the applicable
12-month period, then Tenant shall forfeit the Renewal Option. If Tenant
exercises the Renewal Option, then during the applicable Option Term, Landlord
and Tenant’s respective rights, duties and obligations shall be governed by the
terms and conditions of the Lease, except as provided otherwise herein. Time is
of the essence in exercising each Renewal Option. In the event Landlord consents
to an assignment or sublease by Tenant to an unaffiliated third party, then the
Renewal Option shall automatically terminate unless otherwise agreed in writing
by Landlord.


3.Term. If Tenant exercises the Renewal Option, then during the applicable
Option Term, all references to the term “Term”, as used in the Lease, shall mean
the “Option Term”.


4.Base Rent for Option Terms. The minimum Base Rent for each Option Term shall
be the Fair Market Rental Rate, determined as follows:
Definition. The term "Fair Market Rental Rate" shall mean the market rental rate
for the time period such determination is being made for office space in
same-class office buildings in the Seven Springs area of Brentwood, Tennessee
("AREA") of comparable condition for space of equivalent quality, size, utility,
and location. Such determination shall take into account all relevant factors,
including, without limitation, the following matters: the credit standing of
Tenant; the length of the term; expense stops; the fact that Landlord will
experience no vacancy period and that Tenant will not suffer the costs and
business interruption associated with moving its offices and negotiating a new
lease; construction allowances and other tenant concessions that would be
available to tenants comparable to Tenant in the AREA (such as moving expense
allowance, free rent periods, and lease assumptions and take‑over provisions, if
any, but specifically excluding the value of improvements installed in the
Premises at Tenant's cost), and whether adjustments are then being made in
determining the rental rates for renewals in the AREA because of concessions
being offered by Landlord to Tenant (or the lack thereof for the Option Term in
question). For purposes of such calculation, it will be assumed that Landlord is
paying a representative of Tenant a brokerage commission in connection with the
Option Term in question, based on the then current market rates.
Determination. Landlord shall deliver to Tenant notice of the Fair Market Rental
Rate (the "FMR Notice") for the Premises for the Option Term in question within
30 days after Tenant exercises the option giving rise for the need to determine
the Fair Market Rental Rate. If Tenant disagrees with Landlord's assessment of
the Fair Market Rental Rate specified in a FMR Notice, then it shall so notify
Landlord in writing within 10 business days after delivery of such FMR Notice;
otherwise, the rate set forth in such notice shall be the Fair Market Rental
Rate. If Tenant timely delivers to Landlord notice that Tenant disagrees with
Landlord's assessment of the Fair Market Rental Rate, then Landlord and Tenant
shall meet to attempt to determine the Fair Market Rental Rate. If Tenant and
Landlord are unable to agree on such Fair Market Rental Rate within 10 business
days after Tenant notifies Landlord of Tenant’s disagreement with Landlord's
assessment thereof, then Landlord and Tenant shall each appoint an independent
real estate appraiser with an MAI designation and with at least 10 years'
commercial real estate appraisal experience in the AREA market. The two
appraisers shall then, within 10 days after their designation, select an
independent third appraiser with like qualifications. Within 20 business days
after the selection of the third appraiser, a majority of the appraisers shall
determine the Fair Market Rental Rate. If a majority of the appraisers is unable
to agree upon the Fair Market Rental Rate by such time, then the two closest
appraisals shall be averaged and the average will be the Fair Market Rental
Rate. Tenant and Landlord shall each bear the entire cost of the appraiser
selected by it and shall share equally the cost of the third appraiser.


I. MONUMENTAL STAIRCASE
Landlord hereby grants Tenant the right to install a monumental staircase in the
Premises connecting Suite 400 and Suite 500 (the "Staircase"). Tenant is
responsible for all costs associated with the construction and installation of
the Staircase (which costs may be deducted from the Allowance, subject to the
terms and conditions of the Work Letter set forth in Exhibit A-1 to this Lease).
The exact location, design, plans and specifications for the Staircase are
subject to Landlord's prior written approval, which will not be unreasonably
withheld, conditioned or delayed. The Staircase will be considered a
Non-Standard Improvement for purposes of the Lease. Upon the expiration or
termination of the Lease, unless otherwise approved in writing by the Landlord
(which approval may be granted or denied at Landlord's sole discretion), Tenant,
at its sole cost and expense, will be responsible for removing the Staircase and
restoring those portions of the Premises affected by the removal.






--------------------------------------------------------------------------------








EXHIBIT A
PREMISES




--------------------------------------------------------------------------------






EXHIBIT A-1
WORK LETTER [Tenant to do Work]
WORK LETTER. This Work Letter sets forth the rights and obligations of Landlord
and Tenant with respect to space planning, engineering, final working drawings,
and the construction and installation of any improvements to the Premises to be
completed in connection with the commencement of the Lease ("Tenant
Improvements"). Upon completion, the Tenant Improvements shall become part of
the Building. This Work Letter contemplates that the performance of the Tenant
Improvement work will proceed in four stages in accordance with the following
schedule: (i) preparation of a space plan; (ii) final design and engineering and
preparation of final plans and working drawings; (iii) preparation by the
Contractor (as hereinafter defined) of an estimate of the cost of the Tenant
Improvements; (iv) submission and approval of plans by appropriate governmental
authorities and construction and installation of the Tenant Improvements.
In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:
1.Allowance. Landlord agrees, at its sole cost and expense, to provide an
allowance in the amount equal to $40.00 per rentable
square foot of the Premises ($2,245,640.00 based on 56,141 rsf) to design,
engineer, install, supply and otherwise to construct the Tenant Improvements in
the Premises that will become a part of the Building (the "Allowance");
otherwise, Tenant is fully responsible for the payment of all costs in
connection with the Tenant Improvements. Notwithstanding any provision herein to
the contrary, the Allowance is only available for Tenant’s use for a period of
180 days after the Commencement Date. Any portion of the Allowance not used
within the 180-day period shall be deemed forfeited by Tenant and shall no
longer be available for Tenant’s use. No portion of the Allowance may be used
for moving expenses, furniture or other personal property, and there shall be no
credit against rent or cash available to Tenant for any unused portion of the
Allowance.


2.Space Planning, Design and Working Drawings.
a.Tenant shall provide and designate architects and engineers (“Architect”)
licensed in the State in which the Premises are located and reasonably approved
in writing by Landlord, which Architect will complete construction and
mechanical drawings and specifications as required to construct the Tenant
Improvements. Architect shall comply with the following:


i.Attend a reasonable number of meetings with Tenant and Landlord's agent to
define Tenant’s requirements. Tenant shall provide one complete space plan
prepared by Tenant’s Architect in order to obtain Landlord’s written approval of
such space plan. If Tenant makes any revisions to the space plan after it has
been approved by both Landlord and Tenant, Tenant shall pay all additional costs
and expenses incurred as a result of such revisions.


ii.Complete construction drawings for Tenant's partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule
(subject to the limitation expressed in Section 2 below).


iii.Complete Building standard mechanical plans where necessary (for
installation of air conditioning system and ductwork, and heating and electrical
facilities) in connection with the Work.


b.All plans and working drawings for the construction and completion of the
Tenant Improvements (the “Plans”) shall be subject to Landlord's prior written
approval. Any changes or modifications Tenant desires to make to the Plans shall
also be subject to Landlord's prior approval. Landlord agrees that it will not
unreasonably withhold its approval of the Plans, or of any changes or
modifications thereof; provided, however, Landlord shall have sole and absolute
discretion to approve or disapprove any Tenant Improvements that will be visible
to the exterior of the Premises, or which may affect the structural integrity of
the Building. Any approval of the Plans by Landlord shall not constitute
approval of any delays caused by Tenant and shall not be deemed a waiver of any
rights or remedies that may arise as a result of such delays.


3.Signage and Keying. Door and/or directory signage and suite keying in
accordance with Building standards shall be provided and installed by Landlord
at Tenant’s expense (which expense may be deducted from the Allowance). One
access card/key fob per current employee on site as of the Commencement Date
will be provided out of the Allowance, with the number of cards/fobs not to
exceed Tenant’s occupancy ratio set forth in Section 1e of the Lease. Any
subsequently issued access cards/fobs will be at Tenant’s expense. Tenant shall
be responsible for the replacement costs for any unreturned access cards/key
fobs at the expiration or termination of the Lease, which costs may be deducted
from the Security Deposit (if any).


4.Work and Materials at Tenant's Expense; Payment of Allowance.
a.Tenant shall select Contractors licensed in the State in which the Premises
are located, to provide the work and materials to construct the Tenant
Improvements. The Contractors shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld.


b.ALL WORK IS TO BE PERFORMED IN COMPLIANCE WITH LANDLORD’S CONSTRUCTION RULES,
REGULATIONS AND SPECIFICATIONS (“CONSTRUCTION RULES”), A COPY OF WHICH HAS BEEN
PROVIDED TO TENANT. IT IS TENANT’S RESPONSIBILITY TO MAKE SURE THAT ITS
CONTRACTOR COMPLIES WITH ALL CONSTRUCTION RULES. IF TENANT HAS NOT RECEIVED A
COPY OF THE CONSTRUCTION RULES, IT IS THE RESPONSIBILITY OF TENANT TO OBTAIN A
COPY PRIOR TO COMMENCEMENT OF ANY CONSTRUCTION ACTIVITIES. FAILURE TO COMPLY
WITH THE CONSTRUCTION RULES IS A DEFAULT UNDER THE LEASE.






--------------------------------------------------------------------------------




c.Tenant shall pay Landlord a fee of 5% of the cost of the work to reimburse
Landlord for its costs and expenses in monitoring construction of the Tenant
Improvements to assure they are being constructed in accordance with the
approved Plans. This fee may be deducted from the Allowance by Landlord. Upon
substantial completion of the Tenant Improvements, Landlord shall participate
with Tenant and the Contractor in a walk-through of the Premises and the
creation of a punchlist identifying any items that are not complete or need to
be corrected in order to comply with the approved Plans. Tenant agrees to
diligently pursue the completion of any punchlist items by the Contractor.


d.Upon completion of the Tenant Improvements and within five (5) business days
after demand by Landlord, Tenant shall deliver to Landlord (i) final releases of
lien from all contractors, subcontractors and materialmen performing any work or
providing any materials for the Tenant Improvements, and from any lienors giving
notice required under law; (ii) a final contractor’s affidavit from the general
Contractor in accordance with applicable law; and (iii) any supporting
documentation evidencing final completion and payment of the Tenant Improvements
reasonably requested by Landlord.


e.Upon satisfaction of all of the foregoing requirements, Landlord shall pay to
Tenant the Allowance in cash by wire transfer pursuant to instructions provided
by Tenant.


5.Commencement Date. The Commencement Date of the Lease shall not be delayed by
reason of the non-completion of the Tenant Improvements or the failure to obtain
a certificate of occupancy or a temporary certificate of occupancy for the
Premises, except to the extent (if any) that the delay is caused directly by
Landlord’s failure to comply with its obligations hereunder, and except as
provided in Article 3 of the Lease.


6.Materials and Workmanship. Tenant covenants and agrees that all work performed
in connection with the construction of the Tenant Improvements shall be
performed in a good and workmanlike manner and in accordance with all applicable
laws and regulations and with the final approved Plans. Tenant agrees to
exercise due diligence in completing the construction of the Premises.


7.Insurance; Indemnity.    Prior to entering the Premises or commencing
construction, Tenant shall comply with all insurance provisions of the Lease.
All waiver and indemnity provisions of the Lease shall apply upon Tenant’s (or
its Contractor’s) entry of the Premises.








--------------------------------------------------------------------------------






EXHIBIT B
RULES AND REGULATIONS
1.
Access to Building. On Saturdays, Sundays, legal holidays and weekdays between
the hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to the
halls, corridors, elevators or stairways in the Building may be restricted and
access shall be gained by use of a key or electronic card to the outside doors
of the Buildings. Landlord may from time to time establish security controls for
the purpose of regulating access to the Building. Tenant shall be responsible
for providing access to the Premises for its agents, employees, invitees and
guests at times access is restricted, and shall comply with all such security
regulations so established.



2.
Protecting Premises. The last member of Tenant to leave the Premises shall close
and securely lock all doors or other means of entry to the Premises and shut off
all utilities in the Premises.



3.
Building Directories. The directories for the Building in the form selected by
Landlord shall be used exclusively for the display of the name and location of
tenants. Any additional names and/or name change requested by Tenant to be
displayed in the directories must be approved by Landlord and, if approved, will
be provided at the sole expense of Tenant.



4.
Large Articles. Furniture, freight and other large or heavy articles may be
brought into the Building only at times and in the manner designated by Landlord
and always at Tenant's sole responsibility. All damage done to the Building, its
furnishings, fixtures or equipment by moving or maintaining such furniture,
freight or articles shall be repaired at Tenant’s expense.



5.
Signs. Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement, name, notice, lettering or direction on any
part of the outside or inside of the Building, or on any part of the inside of
the Premises which can be seen from the outside of the Premises, without the
written consent of Landlord, and then only such name or names or matter and in
such color, size, style, character and material as shall be first approved by
Landlord in writing. Landlord, without notice to Tenant, reserves the right to
remove, at Tenant's expense, all matter other than that provided for above.



6.
Compliance with Laws. Tenant shall comply with all applicable laws, ordinances,
governmental orders or regulations and applicable orders or directions from any
public office or body having jurisdiction, whether now existing or hereinafter
enacted with respect to the Premises and the use or occupancy thereof. Tenant
shall not make or permit any use of the Premises which directly or indirectly is
forbidden by law, ordinance, governmental regulations or order or direction of
applicable public authority, which may be dangerous to persons or property or
which may constitute a nuisance to other tenants.



7.
Hazardous Materials. Tenant shall not use or permit to be brought into the
Premises or the Building any flammable oils or fluids, or any explosive or other
articles deemed hazardous to persons or property, or do or permit to be done any
act or thing which will invalidate, or which, if brought in, would be in
conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring or keep anything therein, which shall
not comply with all rules, orders, regulations or requirements of any
organization, bureau, department or body having jurisdiction with respect
thereto (and Tenant shall at all times comply with all such rules, orders,
regulations or requirements), or which shall increase the rate of insurance on
the Building, its appurtenances, contents or operation.



8.
Defacing Premises and Overloading. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall, window or window sill that may be unsightly from outside the Premises.
Tenant shall not place or permit to be placed any article of any kind on any
window ledge or on the exterior walls; blinds, shades, awnings or other forms of
inside or outside window ventilators or similar devices shall not be placed in
or about the outside windows in the Premises except to the extent that the
character, shape, color, material and make thereof is approved by Landlord.
Tenant shall not do any painting or decorating in the Premises or install any
floor coverings in the Premises or make, paint, cut or drill into, or in any way
deface any part of the Premises or Building without in each instance obtaining
the prior written consent of Landlord. Tenant shall not overload any floor or
part thereof in the Premises, or any facility in the Building or any public
corridors or elevators therein by bringing in or removing any large or heavy
articles and Landlord may direct and control the location of safes, files, and
all other heavy articles and, if considered necessary by Landlord may require
Tenant at its expense to supply whatever supplementary supports necessary to
properly distribute the weight.



9.
Obstruction of Public Areas. Tenant shall not, whether temporarily, accidentally
or otherwise, allow anything to remain in, place or store anything in, or
obstruct in any way, any sidewalk, court, hall, passageway, entrance, or
shipping area. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition, and move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. All courts, passageways, entrances, exits,
elevators, escalators, stairways, corridors, halls and roofs are not for the use
of the general public and Landlord shall in all cases retain the right to
control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interest of the Building and its tenants; provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals within the normal course of Tenant's business so long as such
persons are not engaged in illegal activities.



10.
Additional Locks. Tenant shall not attach, or permit to be attached, additional
locks or similar devices to any door or window, change existing locks or the
mechanism thereof, or make or permit to be made any keys for any door other than
those provided by Landlord. Upon termination of this Lease or of Tenant's
possession, Tenant shall immediately surrender all keys to the Premises.





--------------------------------------------------------------------------------






11.
Communications or Utility Connections. If Tenant desires signal, alarm or other
utility or similar service connections installed or changed, then Tenant shall
not install or change the same without the approval of Landlord, and then only
under direction of Landlord and at Tenant's expense. Tenant shall not install in
the Premises any equipment which requires a greater than normal amount of
electrical current for the permitted use without the advance written consent of
Landlord. Tenant shall ascertain from Landlord the maximum amount of load or
demand for or use of electrical current which can safely be permitted in the
Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other tenants in the Building, and
shall not in any event connect a greater load than that which is safe.



12.
Office of the Building. Service requirements of Tenant will be attended to only
upon application at the office of Highwoods Properties, Inc. Employees of
Landlord shall not perform, and Tenant shall not engage them to do any work
outside of their duties unless specifically authorized by Landlord.

13.
Restrooms. The restrooms, toilets, urinals, vanities and the other apparatus
shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.



14.
Intoxication. Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated, or under the
influence of liquor or drugs, or who in any way violates any of the Rules and
Regulations of the Building.



15.
Nuisances and Certain Other Prohibited Uses. Tenant shall not (a) install or
operate any internal combustion engine, boiler, machinery, refrigerating,
heating or air conditioning apparatus in or about the Premises; (b) engage in
any mechanical business, or in any service in or about the Premises or Building,
except those ordinarily embraced within the Permitted Use as specified in the
Lease; (c) use the Premises for housing, lodging, or sleeping purposes; (d)
prepare or warm food in the Premises or permit food to be brought into the
Premises for consumption therein (heating coffee and individual lunches of
employees excepted) except by express permission of Landlord; (e) place any
radio or television antennae on the roof or on or in any part of the inside or
outside of the Building other than the inside of the Premises, or place a
musical or sound producing instrument or device inside or outside the Premises
which may be heard outside the Premises; (f) use any power source for the
operation of any equipment or device other than dry cell batteries or
electricity; (g) operate any electrical device from which may emanate waves that
could interfere with or impair radio or television broadcasting or reception
from or in the Building or elsewhere; (h) bring or permit to be in the Building
any bicycle, other vehicle, dog (except in the company of a blind person), other
animal or bird; (i) make or permit any objectionable noise or odor to emanate
from the Premises; (j) disturb, harass, solicit or canvass any occupant of the
Building; (k) do anything in or about the Premises which could be a nuisance or
tend to injure the reputation of the Building; (i) allow any firearms in the
Building or the Premises except as approved by Landlord in writing.



16.
Solicitation. Tenant shall not canvass other tenants in the Building to solicit
business or contributions and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant's Permitted Use as specified in the Lease.



17.
Energy Conservation. Tenant shall not waste electricity, water, heat or air
conditioning and agrees to cooperate fully with Landlord to insure the most
effective operation of the Building's heating and air conditioning, and shall
not allow the adjustment (except by Landlord's authorized Building personnel) of
any controls. No space heaters are allowed in any Leased Premises.



18.
Building Security. At all times other than normal business hours the exterior
Building doors and suite entry door(s) must be kept locked to assist in
security. The janitorial service, upon completion of its duties, will lock all
Building doors. Problems in Building and suite security should be directed to
Landlord at (615) 320-5566.



19.
Parking. Parking is in designated parking areas only. There may be no vehicles
in "no parking" zones or at curbs. Handicapped spaces are for handicapped
persons and the Police Department will ticket unauthorized (unidentified) cars
in handicapped spaces. Landlord reserves the right to remove vehicles that do
not comply with the Lease or these Rules and Regulations and Tenant shall
indemnify and hold harmless Landlord from its reasonable exercise of these
rights with respect to the vehicles of Tenant and its employees, agents and
invitees.



20.
Janitorial Service. The janitorial staff will remove all trash from trash cans.
Any container or boxes left in hallways or apparently discarded, unless clearly
and conspicuously labeled DO NOT REMOVE, may be removed without liability to the
janitorial company or Landlord. Any large volume of trash resulting from
delivery of furniture, equipment, etc., should be removed by the delivery
company, Tenant, or Landlord at Tenant's expense. Janitorial service will be
provided after hours five days a week. All requests for trash removal other than
normal janitorial services should be directed to Landlord at (615) 320-5566.



21.
Construction. Tenant shall make no structural or interior alterations of the
Premises. All structural and nonstructural alterations and modifications to the
Premises shall be coordinated through Landlord as outlined in the Lease.
Completed construction drawings of the requested changes are to be submitted to
Landlord or its designated agent for pricing and construction supervision.



22.
No Smoking. Smoking of any kind or type, including without limitation,
cigarettes, cigars, pipes, other tobacco products, or illegal substances is
prohibited in the Building, including, but not limited to, tenant spaces, Common
Areas such as restrooms, elevators, stairwells, hallways, lobbies, public,
health or fitness centers, mail rooms, vending rooms, loading docks, mechanical
and electrical rooms, roofs, and/or other areas specifically posted by Landlord.
Landlord may from time to time designate certain “Smoking Areas” outside the
Building,





--------------------------------------------------------------------------------




and smoking on the Property shall be limited to such areas. Additionally,
tenants of the Building and their employees shall deposit all cigarette and
cigar butts in the ash urns provided by Landlord at certain locations outside
the Building. Following at least one prior written notice of violation, Landlord
shall have the right to bill Tenant a fee of Twenty-Five Dollars ($25.00) per
day per each employee of Tenant that violates this Section, which charge shall
be deemed to be Additional Rent.


23.
Plumbing Connections. If Tenant desires to install any single piece of equipment
or appliance in the Premises which requires a connection of any kind to the
Building’s plumbing system, then Tenant shall not connect the same without
obtaining the prior written approval of Landlord, and then only under direction
of Landlord and at Tenant’s expense. Furthermore, any such connection to the
Building plumbing system made by Tenant within the Premises shall only be done
by utilizing fittings, valves, and/or connectors made out of copper tubing with
brass fittings or braided steel tubing with metal fittings. No connection may be
made by using plastic material. Any work associated with making any such
connection must be performed by a licensed plumber.



24.
Water Heaters. Tenant, at Tenant’s expense, shall institute an appropriate water
heater installation and maintenance plan for any and all water heaters serving
the Premises. Tenant’s water heater installation and maintenance plan shall
include the following:



•
Tenant shall not install any water heaters in the Building without first
obtaining Landlord’s prior written consent.



•
Tenant shall, at Tenant’s expense, cause any water heater serving the Premises
to be installed in accordance with all applicable laws, including, but not
limited to, applicable building code. All such installation shall be permitted
by the local jurisdiction having authority when required.



•
Tenant shall, at Tenant’s expense, ensure that all water heater installations
have the necessary temperature and pressure relief valve connection, a drip pan,
and an appropriate drain line.



•
Tenant shall, at Tenant’s expense, conduct periodic visual inspections of water
heaters serving the Premises and any associated pressure tanks (twice annually,
at a minimum) to check for any signs of leakage, corrosion, rust, or line kinks.



•
Tenant shall, at Tenant’s expense, replace/repair water heaters and/or pressure
tanks serving the Premises that reveal signs of leakage, corrosion, rust, or
line kinks.



•
Tenant shall not use any water heater serving the Premises that is more than 10
years old. Tenant shall, at Tenant’s expense, replace each and every water
heater and associated pressure tank serving the Premises once they reach 10
years of service.





--------------------------------------------------------------------------------






EXHIBIT C
COMMENCEMENT AGREEMENT AND LEASE AMENDMENT NUMBER ONE


This COMMENCEMENT AGREEMENT (the “Agreement”), made and entered into as of this
_______ day of ________________, 20__ by and between HIGHWOODS REALTY LIMITED
PARTNERSHIP, with its principal office at 3322 West End Avenue, Ste. 600,
Nashville, Tennessee 37203 (“Landlord”) and SURGERY PARTNERS, INC., a Delaware
corporation, with its principal office at
_________________________________________ (“Tenant”);


W I T N E S S E T H :


WHEREAS, Tenant and Landlord entered into that certain Lease Agreement dated
___________________ (the “Lease”), for space designated as Suite ________,
comprising approximately ___________ rentable square feet, in the ____________
Building, located at _______________, ________________, Tennessee; and


WHEREAS, the parties desire to establish the Commencement Date and Expiration
Date as set forth below,


NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, Tenant and Landlord hereby agree that said Lease hereinafter
described be, and the same is hereby modified in the following particulars:


1.The term of the Lease by and between Landlord and Tenant actually commenced on
___________________ (the “Commencement Date”). The initial term of said Lease
shall terminate on ___________________ (the “Expiration Date”). Section 3,
entitled “Term”, and all references to the Commencement Date and Termination
Date in the Lease are hereby amended.


2.Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.


Tenant: SURGERY PARTNERS, INC.
a Delaware corporation


By:                         


Printed Name:                     


Title:                        


Date:                         


Landlord: HIGHWOODS REALTY LIMITED PARTNERSHIP
a North Carolina limited partnership


By:    Highwoods Properties, Inc., a Maryland corporation,
its General Partner


By:    ____________________________________
        
Printed Name: W. Brian Reames


Title:    Senior Vice President


Date:                     


















--------------------------------------------------------------------------------








    
EXHIBIT D
ACCEPTANCE OF PREMISES
Tenant:
     
Landlord:
     
Date Lease Signed:
     
 
 
 
 
Term of Lease:
     
months.      
 
 
 
 
Address of Leased Premises
Suite:
     
Containing approximately
     
square feet, located
at
________
 
________
 
Commencement Date:
     
Expiration Date:
     
 
The above described Premises are accepted by Tenant as suitable for the purpose
for which they were let. The
above described lease term commences and expires on the dates set forth above.
Tenant acknowledges that on
      
it received from Landlord
     
keys to the Premises. It is understood that if there is a
punch list which will be completed after move-in, then said punch list will be
an exhibit hereto.
 
TENANT
 
LANDLORD
     
 
 
(Type/Print Name of Tenant)
 
 (Type/Print Name of Landlord)
 
 
 
(Signature)
     
 
(Signature)
     
 
 
 
(Type/Pint Name and Title)
 
(Type/Print Name and Title)





